      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 1 of 158



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 COLUMBIA FALLS ALUMINUM                           CV 18-131-M-DWM
 COMPANY,LLC,

             Plaintiff,
                                                FINDINGS OF FACT AND
       vs.                                      CONCLUSIONS OF LAW

 ATLANTIC RICHFIELD
 COMPANY,

             Defendant.


      The trial in this case arises out ofa dispute between Plaintiff Columbia Falls

Aluminum Company,LLC(“CFAC”)and Defendant Atlantic Richfield Company

(“ARCO”)over the parties’ respective environmental liabilities at an aluminum

smelter in Columbia Falls, Montana(“the Site”). In July 2018, CFAC sued under

the Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”)and its state analog (the Montana Comprehensive Environmental

Cleanup and Responsibility Act, or “CECRA”),seeking cost recovery and

contribution for its liability as the current owner and operator ofthe Site. ARCO

counterclaimed and argues that the parties’ 1985 Acquisition Agreement bars suit

and that, even if it did not, CFAC cannot recover under either CERCLA or

CECRA.


                                         1
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 2 of 158




      A 7-day bench trial took place in Missoula, Montana beginning on June 28,

2021. CFAC presented seven witnesses:

         Andrew Baris, remediation expert;

         David Batson, allocation expert;

         John Stroiazzo, a Glencore consultant at the Columbia Falls facility;

         William Muno, cleanup cost expert;

         Andrew Otis, CFAC’s regulatory counsel;

         Jeffrey Dunn, rebuttal financial expert; and

         Kraig Kosena, rebuttal appraisal expert.

ARCO presented six witnesses:

         Brian Johnson, strategy manager for ARCO;

         Marcia Williams, industrial site closure expert;

         Peter Jewett, remediation expert;

         David Hall, financial expert;

         Thomas Stevens, appraisal expert; and

         Gayle Koch, cleanup cost expert.

The parties also presented deposition testimony of:

         Steven Wright, CFAC’s only employee and Site Manager;

         Subodh Das, ARCO environmental manager in the 1980s; and

         John R. Lucas, ARCO attorney involved in 1985 acquisition.


                                         2
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 3 of 158




Notably, neither party deposed or called Brack Duker as a witness in the case even

though he was a critical player in disposing of ARCO’s assets and negotiating the

1985 Acquisition Agreement in favor of his new company.

      Based on the evidence and testimony presented at the trial, and further

considering the applicable law and the parties’ written submissions, the following

findings of fact and conclusions of law are made pursuant to Federal Rule of Civil

Procedure 52.

                           TABLE OF ACRONYMS

ARCO               Atlantic Richfield Company

CECRA              Comprehensive Environmental Cleanup and Responsibility Act

CERCLA             Comprehensive Environmental Response, Compensation, and
                   Liability Act

CFAC               Columbia Falls Aluminum Company,LLC

EPA                United States Environmental Protection Agency

MDEQ               Montana Department of Environmental Quality

MDHES              Montana Department of Health and Environmental Sciences

MPDES              Montana Pollutant Discharge Elimination System

PAH                polyaromatic hydrocarbon

PCB                polychlorinated biphenyl

PRP                Potentially Responsible Party

RCRA               Resource Conservation and Recovery Act

                                         3
          Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 4 of 158



SPL                      spent Potliner

WSSP                     Wet Scrubber Sludge Pond



                                Table of Contents
I.     OPERATIONAL HISTORY                                                   6
II. PARTY ARGUMENTS                                                          16
     A.     CFAC                                                             16
     B.     ARCO                                                             17
III.      CONTRACTUAL LIMITIONS ON SUIT                                      17

     A.     The Agreements                                                   18

       1.    The Acquisition Agreement                                       18

       2.    The Supplemental Agreement                                      20
       3.    1988 Settlement                                                 21
     B.     Section 10                                                       22
       1.    Covenant Not to Sue                                             23

       2.    Assumption of Environmental Liabilities                         38
       3.    Conclusion                                                      40
IV.       SITE OVERVIEW                                                      41
     A.     Waste Streams                                                    41

       1.    Spent Potliners(“SPL”)                                          41

       2.    Wet Scrubber Sludge                                             43

       3.    Soaking Pits                                                    44
       4.    Other Wastes                                                    45

       5.    Technological Advancements                                      46

       6.    Permitted Discharges                                            47
     B.     Site Conditions                                                  50
       1.     West Landfill                                                  51

       2.     Wet Scrubber Sludge Pond(“WSSP”)....                           54
       3.    Center Landfill                                                 59


                                            4
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 5 of 158



  4.     East Landfill                                                   60
  5.     Industrial Landfill                                             62
  6.      Asbestos Landfill                                              63
  7.     Former Drum Storage Area                                        63
  8.     Soil North of Main Plant Buildings                              64
  9.     North Percolation Ponds                                         65
  10.    Groundwater                                                     67
 C.     EPA Action and National Priority List                            77

  1.     Initial CERCLA Investigation                                    77
  2.     The Remedial Investigation                                      81

  3.     The Feasibility Study                                           84
V. CERCLA COST RECOVERY                                                  87
 A.     EPA Remediation                                                  94
  1.     EPA                                                             94
  2.     Roux                                                            94

  3.     ERM Consulting & Engineering                                    95

  4.     Hydrometrics, Inc                                               97

  5.      MBS GeoConsulting, Ltd                                         98
 B.     South Percolation Ponds                                          100
  1.      Morrison-Maierle, Inc                                          107
  2.      Montana Helical Piers                                          107

  3.      Sandry Construction                                            108

 C.     Plant Demolition and Backfilling                                 109

   1.     Calbag                                                         109

  2.  Aqua Terra Restoration                                             114
 D. Removal of Hazardous Materials and Wells                             115
   1.     Mountain States Environmental Services, Inc                    115
  2.     IRS Environmental                                               116

  3.      MWC Viking Pump                                                117
 E.     Public Relations                                                 118



                                        5
          Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 6 of 158




       1.        Allegra Marketing                                                118
      2.         Arm Green/Mary Green Communications                              118
      3.         Haley Beaudry                                                    121
      4.         Jacob Hall Design                                                121
      5.         Sard Verbinnen & Co                                              122
     F. Attorney Fees                                                             122
     G.      Glencore/CFAC Employees                                              126
     H.      Costs Barred By Agreement                                            129
VI.       EQUITABLE ALLOCATION                                                    131
     A.      CFAC’s Proposed Allocation                                           133
     B.      ARCO’s Proposed Allocation                                           140
     C.      The Court’s Allocation                                               140
       1.        The Gore Factors                                                 140

      2.         Additional Equitable Considerations                              147
     D.      Conclusion                                                           154
VII. CECRA                                                                        155
VIII.        CONCLUSION                                                           156


I.          OPERATIONAL HISTORY

            1.     Defendant Atlantic Richfield Company(“ARCO”)is a corporation

organized under the laws ofthe state of Delaware, with its principal place of

business in Texas. (Agreed^ 1.)

            2.     Plaintiff Columbia Falls Aluminum Company,LLC(“CFAC”)is a

limited liability company organized under the laws ofthe state of Delaware, with

its principal place of business in Columbia Falls, Montana. (Agreed ^ 2.)

          3.       The former aluminum reduction facility that CFAC owns, located near

Columbia Falls, Flathead County, Montana(“The Site”), is located at 2000

                                              6
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 7 of 158



Aluminum Drive, two miles northeast of Columbia Falls, Montana, and lies north

of the Flathead River, west of Teakettle Mountain, south of Cedar Creek Reservoir,

and east of Cedar Creek. (Agreed ^ 3.)




(Ex. 260 at 9.)


                                         7
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 8 of 158



      4.        ARCO,including its corporate predecessors, Anaconda Aluminum

Company and Anaconda Copper Mining Company (together “Anaconda”), owned

real property and/or conducted industrial operations at the Site from 1955 to 1985.

(Agreed T| 5.) ARCO is now part of bp, or British Petroleum. (Johnson.)

      5.        In 1955, Anaconda completed construction ofthe aluminum reduction

facility and began production of aluminum at the Site. (Agreed ^ 7; see also Ex.

230 at 6.)




           ir
                                                                             .




(Ex. 230 at 118.)




                                          8
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 9 of 158



      6.     CFAC—through its corporate predecessors, Montana Aluminum

Investors Corp. and Columbia Falls Aluminum Company, a Montana

Corporation—acquired the Site from ARCO in September 1985, conducted

industrial operations at the Site including operating the aluminum reduction facility

during the period of 1985 to 2009, and currently owns the Site. (Agreed ^ 6.)

Glencore is CFAC’s parent company. (Stroiazzo.)

      7.     The industrial ownership timeline for the Site is as follows:

      1951 to 1978:       Anaconda

      1978 to 1985:       ARCO

      1985 to 1999:       Montana Aluminum Investors Corp.

      1999 to present:    CFAC

(Ex. 134 at 45.) References herein to ARCO include actions and operations of

Anaconda and references to CFAC include the actions and operations of Montana

Aluminum Investors Corp.

      8.     The operational area of the Site, commonly known as the Anaconda

Aluminum Co. Columbia Falls Reduction Plant, occupied approximately 953

acres. (Ex. 26 at 8.) The following site features map depicts the location of

different Site operational areas which are addressed in more detail below:




                                         9
Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 10 of 158
                 T




                                                                                         .




                                                                    Source: Adapted from Rl
                                                                    Report Figure 2, Roux 2020
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 11 of 158



      9.     Both ARCO and CFAC produced aluminum at the Site using the Hall-

Heroult process and vertical stud Soderberg aluminum cell technology. In this

process, aluminum was produced in an aluminum production “pot,” a steel vessel

which was lined with carbon paste, or “potliner. Each pot was charged with a

mixture of powdered alumina(aluminum oxide) and cryolite (sodium fluoride), to

which a high electric current was applied through an anode(made of petroleum

coke and pitch) at the top ofthe mixture. The current passed from the anode

through alumina/cryolite bath to the potliner, which acted as a cathode and

completed a circuit. The application of current also created high heat in each pot

(1760° F (960° C)). As a result, aluminum ions in alumina were reduced to

aluminum metal, forming molten aluminum at the bottom of the pot. The molten

aluminum was periodically tapped from the pot and transported to the Site’s Cast

House, where it was cast into ingots for offsite shipment. Over the years, as part of

the casting process, various alloys and ingots were produced at the facility.

(Agreed ^ 8; Ex. 134 at 45.) Diagrams of the aluminum production process are

provided below:




                                         11
                    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 12 of 158



                                                              Hall-Heroult Cell
                                                            (Simplified cross section)

                                                 t                HF And
                                                         particulalM exhaust
                                                            to ftltef plant
                                                                                                        BUSBAR
                                                                                                     TO NEXT CELL
                                                                                                  220 kA Into S anodas
                                               FUME HOOD


                                                                               STEEL SPIDER
                                                                                                    ©


                                                  S
                                                           I      ANODE(FUSED COKE)
                                                                                              u
                                                                                              S
                                                  S
                                                  u        MOLTEN CRYOLITE + ALUMINA
                              BUSBAR
                                TO
                           PREVIOUS CELL                          MOLTEN ALUMINIUM

                                                                  CATHODE(GRAPHITE)


                                0                                      STEEL SHELL



                                                                  INSULATED GROUND
                                                                           1278-7

          ;»                                                                                           . .1



      ALUMINUM                                             HOW ALUMINUM IS MADE
      REDUCTION
                                                                                                                  -4




                                                                                                     BUS BARS

      CELL(POT)                                    ANODf
                                                   CATHODE
                                                                   A
                                                                    C
                                                                                                     BATH
                                                                                                     MOLTEN
                                                   PINS                                              ALUMINUM/
         electrical power
                                                   BRIOUFIS
         CARBON                                                                                                          ORE TRUCK

          STEEL                Lia         i
          AILIMINUM                        \   SIPHON                                                                          !I

          BRICK ES3                        i CROC I me

f




iV
          .    .4

                                                             Jl




     ;*.T» <a-‘
     t.             [s
                         V'v
     ●     ● <*L




                                                                                     12
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 13 of 158



(Ex. 1278 at 7; Ex. 230 at 52.)

      10.    Initially in 1955, ARCO built two potlines with 120 pots in each

potline and a nominal capacity of67,500 metric tonnes per year. A third potline of

120 pots was added in 1965, and the fourth and fifth potlines, also having 120 pots

each, were added in 1968, increasing total aluminum production capacity at the

Site to 180,000 metric tonnes per year. (Ex. 134 at 45; Ex. 230.)




(Ex. 1278 at 8.)

      11.    Prior to 1980, the average life of a cathode/pot was short(3 to 4

years). (See Ex. 230 at 126; Ex. 294 at 9.) Technological improvements.

including the installation of“Sumitomo” technology in the early 1980s, extended

the lifespan of a potliner to seven to nine years. (Ex. 294 at 9; Ex. 260 at 15.) An

image of the pot line from the Site is provided below,(Ex. 230 at 126):



                                         13
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 14 of 158




      12.   ARCO produced an estimated 7,104,464,396 lbs.(3,222,531 metric

tonnes) of aluminum between 1955 and September 1985, when it sold the Site to

CFAC. (Agreed T| 9; see also Exs. 283, 720.)

      13.   CFAC produced an estimated 6,319,833,296 lbs.(2,866,628 metric

tonnes) of aluminum between October 1985 and 2009, when it stopped producing

aluminum. (Agreed H 10; see also Exs. 283, 720.)




                                       14
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 15 of 158



      14.    The aluminum production volumes (in lbs.) are detailed below:

                         Afbnric Richfield                              CFAC
                          19ff. Sep. 198?                           Ocr. 19S5-:009

                                      ProductioQ                                 Pfoductioa
                       Yeai             (lbs.)                   Year                (lbs.)
                       1955            29.600.731         Oct. 1985-Dec. 1985     91.525.427
                       1956           123.461.000                 1986           367.594.000
                       1957           104.403.000                 1987           371.200.000
                       1958           100.588.000                 1988           366.104.000
                       1959           102.320.000                 1989           369.566.000
                       1960           114,142.000                 1990           370.264.000
                       1961           126.770.000                 1991           370.292.000
                       1962           135.107.000                 1992           374.864.000
                       1963           136.017.000                 1993           2S4.475.420
                       1964           138.919.000                 1994           279.758.900
                       1965           163.366.000                 1995           331.606.716
                       1966           213.461.000                 1996           372.290.190
                       1967           213.127.000                 1997           377.474.544
                       1968           211.694.000                 1998           373.220.977
                       1969           356.485.000                 1999           372.355.263
                       1970           358.877.000                 2000           550.319.829
                       1971           346.610.000                 2001            13.564.835
                       1972           357.304.000                 2002           148.659.588
                       1973           304.064.000                 2003           106.649.215
                       1974           342.028.000                 2004            74.536.594
                       1975           257.660.000                 2005            73.339.813
                       1976           294.011.000                 2006            74.688.639
                       1977           309.641.000                 2007           199.995.579
                       1978           309.420.000                 2008           167.942.952
                       1979           315.462.000                 2009            37.744.815
                       1980           332.043.000                Total          6.319.8332>96
                       1981           335.830.000
                       1982           215.617.000
                       1983           170.990.000
                       1984           318.809.000
                   Jan.-Sep. 1985     266.637.665
                       Total         7.104.464.396

(Agreed t 11; Ex. 720.)

      15.    Around 2001, CFAC temporarily ceased aluminum production,

shutting down the facility so it could instead sell electricity into the West Coast

wholesale electricity market. (See Ex. 283 at 99, 105.)




                                                     15
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 16 of 158



      16.    CFAC announced the permanent closure ofthe facility in 2015 and

completed the decommissioning and removal ofthe industrial buildings and related

structures in the third quarter of 2019. (Agreed ^ 12; Ex. 134 at 44.)

II.   PARTY ARGUMENTS

      A.     CFAC

      17.    According to CFAC,from approximately 1960 through approximately

1980, ARCO alone disposed of an estimated 129,000 to 135,000 tons of spent

potliners(“SPL”), a principal waste generated by aluminum reduction which

contained cyanide and fluoride in two unlined landfills: the West Landfill and the

Center Landfill. ARCO alone also disposed of another waste from its aluminum

production operations—sludge from wet scrubbers that was composed of80

percent calcium fluoride—in the Wet Scrubber Sludge Pond (“WSSP”)from the

beginning of ARCO’s operations at the Site through approximately 1979.

      18.    These onsite SPL and fluoride disposals by ARCO are primarily (if

not in fact exclusively) responsible for the elevated concentrations of cyanide and

fluoride observed in groundwater downgradient from these disposal areas. The

SPL and fluoride disposals by ARCO,and the elevated groundwater

concentrations, led the United States Environmental Protection Agency(“EPA”)to

list the Site on the CERCLA National Priorities List in September 2016. The

cyanide and fluoride leaching from the SPL disposed of by ARCO,and calcium



                                         16
       Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 17 of 158



fluoride sludge disposed of by ARCO,are the principal drivers for the need to

select and implement a cleanup remedy at the Site.

       B.     ARCO

        19.   According to ARCO,the present suit is foreclosed by the parties’

1985 Acquisition Agreement. But even if it is not, CFAC seeks to recover costs

that are either not recoverable under CERCLA or for which it agreed to indemnify

ARCO. Finally, to the extent any costs are recoverable, CFAC should be allocated

greater responsibility for those costs based on the Acquisition Agreement, CFAC’s

failure to exercise due care in its operation and closure of the facility, CFAC’s own

discharges of hazardous materials, and the economic benefit CFAC realized or will

realize from the Site.

111.   CONTRACTUAL LIMITIONS ON SUIT

       20.    As a threshold matter, the parties dispute whether CFAC is

contractually barred from bringing this action against ARCO. Based on the

evidence presented at trial, the contractual bone of contention is resolved in

CFAC’s favor. Even so, the proof at trial supports allocating a majority of the Site

cleanup costs to CFAC under CERCLA’s equitable allocation process, which is

discussed below.

       21.    State law “provide[s] the general content of federal law on the validity

of releases of claims of cost-recovery under CERCLA.” Mardan Corp. v. C.G.C.



                                          17
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 18 of 158



Music, Ltd,804 F.2d 1454, 1460(9th Cir. 1986). Accordingly, Montana law

governs the interpretation ofthe parties’ agreements here.

      A.     The Agreements

      22.    The parties entered into three agreements in the 1980s: the 1985

Acquisition Agreement, the 1985 Supplemental Agreement, and the 1988

Settlement. While all three are discussed below, the parties’ dispute focuses

primarily on the 1985 Acquisition Agreement.

             1. The Acquisition Agreement

      23.    On September 10, 1985, ARCO and Montana Aluminum Investors

Corp., CFAC’s predecessor, entered into the Acquisition Agreement. (Ex. 1;

Lucas.)

      24.    Through the Agreement, ARCO transferred to Montana Aluminum

Investors Corp. the “Assets of the Smelter Business,” as such term is defined in the

Acquisition Agreement and sold all stock to Montana Aluminum Investors Corp.

for the purchase price of $1.00. (Ex. 1 at § 2(c).)

      25.    The Acquisition Agreement defines “Assets of the Smelter Business

as those assets of Seller relating to the Smelter Business wherever they may be

located,” but excluding certain assets not relevant here, and explains “[a]s used

herein, the phrase ‘relating to the Smelter Business’ when used with respect to any

asset or liability of Seller is intended to designate those assets or liabilities that



                                            18
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 19 of 158



have been used or are associated with the conduct ofthe Smelter Business.

(Agreed H 57; Ex. 1 § 1(a).)

       26.   The Acquisition Agreement contains indemnity provisions in favor of

both ARCO,as Seller, and Montana Aluminum Investors Corp.(or CFAC), as

Buyer. (Ex. 1, Section 10.) ARCO insists that pursuant to those provisions, CFAC

agreed not to sue ARCO for environmental conditions at the Site after 1990 and/or

assumed all environmental liability for the Site as of 1990, foreclosing the present

action. The specific language ofthe indemnity provisions is provided below.

       27.   The Acquisition Agreement required Seller(ARCO)to “indemnify

and hold Buyer harmless from and against: .. . (iii) All damages, losses, and out-

of-pocket expenses (including attorneys’ fees) caused by or arising out of

obligations or liabilities relating to the Smelter Business resulting from events or

conditions in existence prior to the Closing Date. (Agreed H 58; Ex. 1 § 10(a),

(a)(iii).)

       28.   The Acquisition Agreement requires Buyer(CFAC)to “indemnify

and hold Seller harmless from and against...(iii) All damages, losses, and out-of-

pocket expenses arising out of. .. obligations or liabilities, contingent or

otherwise, relating to the operation of the Smelter Business after the Closing Date,

other than obligations or liabilities as to which Seller is obligated to indemnify

Buyer pursuant to Section 10(a)(iii).” (Agreed T| 60; Ex. 1 § 10(b)(iii).)


                                          19
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 20 of 158



      29.    The Acquisition Agreement further provides: “Buyer’s obligation to

indemnify Seller with respect to the liabilities and obligations referred to in clauses

(ii) and (iii) of this Section 10(b) will be continuing.”(Agreed H 61; Ex. 1

§ 10(b)(iii).) But “Buyer may not make a claim with respect to .. .(B)Seller’s

indemnity referred to in clause (iii) of this Section 10(a) at any time after August

31, 1990, except with respect to any such claim relating to the tax matters referred

to in Article Vlll. . . .” (Agreed H 59; Ex. 1 § 10(a)(iii).)

             2. The Supplemental Agreement

      30.    ARCO and Montana Aluminum Investors Corp. also entered into a

 Supplemental Agreement” on September 10, 1985. Under the Supplemental

Agreement, ARCO agreed to pay $4 million into an escrow account, which

Montana Aluminum Investors Corp. was authorized to draw upon for the purpose

of paying certain operating expenses or liquidating expenses of the aluminum

smelter facility for a period not to exceed five years. (Ex. 2: Lucas.)

      31.    If Montana Aluminum Investors Corp. earned an aggregate amount of

$10 million or more from its operations of the facility during the ensuing five-year

period, the Supplemental Agreement required it to repay to ARCO the $4 million

deposited into the escrow account out of Montana Aluminum Investors Corp.’s

subsequent earnings. (Ex. 2 at ^ 4; Lucas.)




                                           20
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 21 of 158



      32.   In approximately November 1988, Montana Aluminum Investors Co.

repaid the $4 million because it had hit the $10 million benchmark (Ex. 9; Lucas.)

            3. 1988 Settlement

      33.    On November 16, 1988, ARCO and Montana Aluminum Investors

Corp. entered into a settlement agreement to “to compromise and settle certain

matters which were in dispute between the two companies with respect to the

operation of the [1985] Acquisition Agreement. . . . ” (Ex. 1216.)

      34.    Among other things, the 1988 Settlement addressed an asbestos

encapsulation program undertaken by Montana Aluminum Investors Corp. at the

Site. (Ex. 1216 at H 2.) ARCO agreed to pay one-half of the $310,000 expended

by Montana Aluminum Investors Corp. for asbestos encapsulation. In exchange

for that $155,000 payment, Montana Aluminum Investors Corp. agreed it would

 continue to remain solely responsible for compliance with all environmental.

health, safety and other regulations applicable to the operation of the Columbia

Falls smelter with reference to the presence of asbestos containing materials.” (Ex.

1216 at ^ 2.) CFAC also agreed to “defend and hold ARCO harmless against any

claims which might be brought by any person with respect to or arising out of, the

asbestos encapsulation program,” and “to waive and hereby release[] ARCO from

any and all claims which Montana Aluminum Investors Corp. may presently have.




                                        21
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 22 of 158




or may have in the future, with respect to the presence of asbestos containing

material at the Columbia Falls smelter.” (Ex. 1216 at ^ 2.)

      35.    ARCO transmitted the check for $155,000 to CFAC on November 16,

1988. (Ex. 1216 at 1.)

      36.    CFAC therefore waived and released ARCO from any claims with

respect to the presence of asbestos containing materials at the Site, including

claims for costs associated with asbestos removal from the plant buildings and any

cleanup or capping ofthe asbestos landfills at the Site. {See Ex. 1216.)

      37.    Consequently, CFAC cannot recover contribution for past costs of

$2.85 million related to asbestos abatement of the former Main Plant Building nor

future costs for remedial action related to the Asbestos Landfills. Accordingly,

ARCO’s Rule 52 motion is GRANTED as to CFAC’s asbestos costs.

      B.     Section 10

      38.    ARCO presents two defenses based on the language contained in

Section 10 of the Acquisition Agreement. ARCO first argues that Section 10(a)

acts as a covenant not to sue, barring CFAC’s claims for contribution and recovery

under CERCLA and CECRA.^ Failing that, ARCO argues that Section 10(b)




1
 ARCO did not make this argument in its pretrial motion for judgment on the
pleadings. {See Doc. 128 at 8 n.3.)

                                         22
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 23 of 158



shifted liability for pre-closing environmental conditions to CFAC at the time of

the sale. These arguments are discussed in turn.

             1. Covenant Not to Sue

      39.    Pursuant to Section 10(a), CFAC agreed that it “may not make a claim

with respect to ...(B)Seller’s indemnity referred to in clause (iii) of this Section

10(a) at any time after August 31, 1990.” As mentioned above, § 10(a)(iii) states

that ARCO agreed to “indemnify and hold [CFAC] harmless from and against: . ..

(iii) All damages, losses, and out-of-pocket expenses (including attorneys’ fees)

caused by or arising out of obligations or liabilities relating to the Smelter Business

resulting from events or conditions in existence prior to the Closing Date.

      40.    ARCO characterizes this provision as a covenant not to sue, insisting

that it applies to existing environmental liabilities prior to closing. {See Ex. 1

§ 10(a)(iii); Doc. 128 at 10-13.) In response, CFAC argues that the covenant—^to

the extent there is one- is limited to CFAC’s contractual right to seek indemnity,

not its ability to pursue a statutory right to recovery or contribution under

CERCLA or CECRA. CFAC has the better argument.

      41.    In interpreting a contract under Montana law, a court’s job “is simply

to ascertain and declare what is in the terms or substances contained therein, not to

insert what has been omitted or omit what has been inserted.” Ohio Farmers Ins.

Co. V. JEM Contracting, Inc., 386 P.3d 613,616(Mont. 2016). “The role of a



                                          23
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 24 of 158



court interpreting a contract provision is to ascertain and effectuate the parties’

mutual intentions[,]” which is reflected in “[t]he clear and explicit language of the

contract. A.M. Welles, Inc. v. Mont. Materials, Inc., 342 P.3d 987,989(Mont.

2015); AWIN Real Estate, LLCv. Whitehead Homes, Inc., 472 P.3d 165, 169

(Mont. 2020). “[A]n ambiguity exists only if the language is susceptible to at least

two reasonable but conflicting meanings.” MaryJ. Baker Revocable Tr. v. Cenex

Harvest Sts., Coops, Inc., 164 P.3d 851, 857(Mont. 2007). “[I]fthe language of a

contract is ambiguous, a factual determination must be made as to the parties’
                                             (tr
intent in entering into the contract.” Id.     Elvidence ofthe circumstances under

which the contract was made and the matter to which it relates may [also] be

considered.” Id. “However, such evidence ... is not admissible to add to, vary, or

contradict the terms ofthe contract.” Id.

      42.    The plain language of§ 10(a) states that CFAC will not make a claim

 with respect to” ARCO’s “indemnity” as defined under the Agreement. As both

sides agree, CFAC is not making a claim under the indemnification provision here.

{See Doc. 128 at 11.) Rather, CFAC’s claims are based on independent statutory

obligations that could form the basis of suit regardless of whether CFAC had a

contractual right of indemnity against ARCO. ARCO therefore argues that

 claim” covers any type of claim so long as it is related to the matters covered by

the indemnity provision. CFAC,on the other hand, insists “claim” is limited to an


                                             24
        Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 25 of 158



indemnification claim under the Agreement. Because only CFAC’s interpretation

is reasonable, the provision is not ambiguous and does not foreclose the present

suit.

        43.   ARCO relies on several out ofjurisdiction authorities to argue that

 with respect to” must be broadly construed to include any related matter. (See

Doc. 128 at 10-12.) In doing so, however, ARCO ignores the fact that it is

essentially arguing that CFAC waived its statutory right to bring a suit under

CERCLA. To be sure, statutory rights created for a private benefit can be waived

by contract. See Collection Bureau Servs., Inc. v. Morrow, 87 P.3d 1024, 1028

(Mont. 2004); Mont. Code Ann. § 1-3-204. But the waiver of statutory rights

requires specificity as “waiver is the intentional and voluntary relinquishment of a

known right, claim or privilege. Morrow,87 P.3d at 1028-28.

        44.   Thus, to bar CFAC’s claims, the language “with respect to” must be

read to specifically waive independent statutory claims beyond those arising from

the indemnification provision itself Considering ARCO’s own argument that

 with respect to” broadens, rather than narrows, the scope of contractual language,

such a reading is not tenable.

        45.   Because the broad waiver envisioned by ARCO is not sufficiently

pointed to effectuate a waiver of CFAC’s right to sue for recovery or contribution




                                         25
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 26 of 158



under CERCLA or CECRA under the plain language of the provision, § 10(a) does

not bar the present lawsuit.

      46.     Although the plain language is unambiguous, even if the

Agreement’s “with respect to” language was sufficient to create an ambiguity, the

extrinsic evidence shows that CFAC did not waive its statutory rights. The parties’

conduct shows that CFAC believed it needed to bring an indemnification claim by

1990, not necessarily any claim.

      47.     Where an ambiguity in a contract exists, the court may turn to

extrinsic evidence to determine the intent ofthe parties.” Ophus v. Fritz, 11 P.3d

1192, 1196(Mont. 2000). At trial, the parties presented evidence surrounding the

Acquisition Agreement. More specifically, ARCO presented testimony of John

Lucas, a former ARCO in-house lawyer, and Subdoh Das, a former ARCO

environmental manager. CFAC did not present any witnesses on this issue. Both

parties offered several documentary exhibits, including correspondence leading up

to the 1985 sale and following the acquisition between 1985 and 1990. That

evidence is described below. As stated earlier, neither party sought proof from a

critical witness both as to the CFAC acquisition and the contracts at issue. Brack

Duker.




                                         26
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 27 of 158



              I.    The Sale

      48.     The signatories to the 1985 Acquisition Agreement were Claude

Goldsmith on behalf of ARCO and Brack Duker on behalf of Montana Aluminum

Investors Corp. (Agreed ^ 56; Ex. 1.) Claude Goldsmith is deceased and no one

remaining at ARCO has personal knowledge ofthe Acquisition Agreement.

(Johnson.) While Duker is alive,{see Doc. 42 at 29), he was not called as a

witness at trial.

      49.     Duker, who became a principal of Montana Aluminum Investors

Corp. and later CFAC, was in charge of divesting the Columbia Falls smelter when

he worked at ARCO. (Das; Lucas.)

      50.     At the time of the sale, there were other companies potentially

interested in acquiring the Site, such as Reynolds and Kaiser (other aluminum

smelters). (Das.) While Das did not have any direct contact with Duker, Das got

the impression that Duker actively tried to discourage a third-party sale in order to

acquire the facility as a new going concern. (Das.)

       51.    That new concern included several existing ARCO employees, such

as Jerome Broussard, Thomas Payne, Donald Ryan, and Ken Reick. {Compare Ex.

30 (details the organizational structure under ARCO)with Ex. 1225 (details the

organizational structure under CFAC).)




                                          27
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 28 of 158



      52.    ARCO ultimately sold the facility to Montana Aluminum Investors

Corp., its former employees, for $1.00. {See Exs. 241, 243, 244.)

      53.    The sale was not without benefit to ARCO,however, as the company

had decided to “withdraw from the primary aluminum business” and was going to

either sell or liquidate the facility. (See Exs. 244, 245.) Despite the sale price of

$1.00, ARCO would have lost more money liquidating the facility than selling it to

Montana Aluminum Investors Corp. (See Ex. 112 at 5, 10 (projecting savings of

$7 million).)

      54.    Because the Agreement was between ARCO and its own divestiture

team, there is no basis for construing the provisions at issue for or against a

particular party. AWIN Real Estate, LLC,412?3d           171 (rejecting principle that

contract should be construed against drafter as an “absolute rule”).

             ii.    Subsequent Conduct

      55.    Other than the above, much ofthe extrinsic evidence presented at trial

regards the parties’ post-contract conduct, that from 1985 to 1990. More

specifically, ARCO presented evidence that CFAC(1)sought to amend the

Acquisition Agreement in 1986 and (2) made several environmentally related

indemnification demands prior to 1990.

      56.       Where the language of a contract is doubtful and ambiguous,the

conduct ofthe parties under the contract is one of the best indications of their true



                                          28
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 29 of 158



intent.   Watters v. City ofBillings, 451 P.3d 60,67(Mont 2019)(cleaned up); see

also Ophus, 11 P.3d at 1196(“The practical interpretation of a contract, which the

parties placed upon it by their course of conduct, is entitled to great, if not

controlling influence in ascertaining what they understood by its terms.”).

      57.     In this case, CFAC’s post-contract conduct shows that while it

believed it could not bring an indemnification claim against ARCO after 1990, it

did not necessarily believe it was barred from bringing a statutory claim.

      58.     in 1986, CFAC sought to amend the Acquisition Agreement to “waive

ARCO’s August 31, 1990 deadline for[CFAC] making of claims under §10(a)(iii)

ofthe Agreement for all claims related to environmental hazards,” among other

things. (Ex. 3; Lucas.)

      59.     The proposed amendment also requested that ARCO “acknowledge[

            n»5
and accept        the environmental claims CFAC had been attempting to assert

against ARCO under the terms of the indemnification provision. (Ex. 3; Lucas.)

The draft amendment required ARCO to accept such claims even if“the nature,

scope and extent” ofthe claim was not known by the August 31, 1990 deadline and

no actual claim had been made against CFAC before August 31, 1990. (Ex. 3;

Lucas.) The proposed amendment specifically references government and state

ordered remediation,{see Ex. 3 at 4), but stops short of addressing statutory




                                           29
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 30 of 158



obligations. To the contrary, the references therein once again cite the parties’

contractual indemnification obligations.

      60.    Lucas, who received the draft amendment from CFAC,testified that

the proposed amendment was “completely inconsistent with the fundamental

nature ofthe” Acquisition Agreement, which was that ARCO’s liability ended on

August 31, 1990. Thus, ARCO did not agree to the amendment. (Lucas.)

      61.    From 1985 through 1990, CFAC also made a series of

indemnification demands on ARCO,specifically attempting to assert indemnity

claims for costs related to SPL in the landfills, cyanide and fluoride in the

groundwater, and other environmental issues that are the subject ofthe current

lawsuit. (Lucas.)

      62.    The primary person who responded to these indemnification demands

for ARCO was Lucas and the primary persons who made these indemnification

demands for CFAC were Duker and Payne. (Lucas; see Ex. 4.)

      63.    On January 4, 1988,Payne, on behalf of CFAC,sent a letter to

ARCO,copying Lucas, advising ARCO that EPA had visited the Site and

discussed “past practices and closed disposal practices” with individuals at CFAC.

(Ex. 5 (letter is misdated as 1987); Lucas.) Payne also stated that “per section

10(a)(iii), we will look to ARCO to indemnify [Montana Aluminum Investors

Corp.] and CFAC for any expenses from this matter which result from conditions


                                           30
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 31 of 158



in existence prior to September 10, 1985.” (Ex. 5; Lucas.) In this letter, CFAC

took the position that the Acquisition Agreement’s indemnification obligations

extended to pre-1985 environmental liabilities. (Lucas.)

      64.    On April 12, 1988, Payne, on behalf of CFAC,sent a letter to ARCO,

copying Lucas, stating that it was “providing ARCO” with notice “concerning

potential Superfund cleanup requirements” at the Site “[i]n accordance with the'

Acquisition Agreement. (Ex. 6; Lucas.) Specifically, the letter advised that a

consultant with EPA requested information about CFAC’s “waste streams prior to

their ‘sampling [of] the plant’” and that EPA was planning a site investigation.

(Ex. 6; Lucas.)

      65.    On April 18, 1988, Don Ryan of CFAC sent a letter to EPA regarding

the potential listing of the Site on the National Priority List, stating, “Any liability

for these sites would be the responsibility of ARCO.” (Ex. 7; Lucas.)

      66.    On April 29, 1988, Lucas wrote to Payne to dispute contentions

CFAC had made to EPA that all environmental liability for the Site would be

ARCO’s responsibility, stating that “[a]ny potential liability on ARCO’s part will

depend upon a combination ofthe factual context as it evolves,” but that he did

 not wish to leave an impression that ARCO does not intend to meet its contractual

obligations to Montana Aluminum Investors Corp. or that it is, at this point.




                                           31
        Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 32 of 158




disclaiming all responsibility with respect to future enforcement obligations which

may be instituted with respect to the Columbia Falls site.” (Ex. 8; Lucas.)

        67.   On November 29, 1988, Payne again wrote a letter to ARCO,copying

Lucas, advising it that pursuant to the Acquisition Agreement,“[Montana

Aluminum Investors Corp.] is providing ARCO with notice ofEPA activities

regarding spent potliner wastes” at the Site and that EPA had now listed SPL from

primary aluminum reduction as a hazardous waste. (Ex. 10; Lucas.) Lucas

testified that Payne was “once again, giving notice of a possible indemnity claim to

 ARCO] based on the spent potliner that[ARCO] may have disposed of at the

site.

        68.   On August 24, 1990, days before the August 31, 1990 expiration of

ARCO’s indemnity, Duker copied Lucas on a letter to ARCO in which CFAC

stated it was “making a claim for damages, losses, and out-of-pocket expenses

(including attorneys’ fees) caused by or arising out of the Columbia Falls

Aluminum Reduction Facility resulting from events or conditions in existence

prior to September 10, 1985 relating to environmental hazards which have been

identified at the plant site in Columbia Falls.” (Exs. 11, 12; Lucas.)

        69.   After comparing the indemnity claims that Duker made in his

August 24, 1990 letter with CFAC’s complaint in this case, Lucas confirmed that

many ofthe claims concerned the same environmental issues, including cyanide


                                         32
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 33 of 158



and fluoride in groundwater, cyanide and fluoride under the Wet Scrubber Sludge

Pond(“WSSP”), SPL in the West Landfill, and contamination ofthe North and

South Percolation Ponds. (Lucas; compare Ex. 12 with Doc. 1 at fifi 85-87, 99

100, 116-18, 108-12, 130.)

      70.    On September 14, 1990, Floyd George, on behalf of ARCO, wrote

Duker a letter in response to the August 24 indemnification demand. (Ex. 14.)

George was the individual tasked with keeping track of divested assets that ARCO

had sold in previous years and he was monitoring the CFAC Agreement. (Lucas.)

Lucas assisted in drafting this letter for George’s signature. (Lucas.) In that letter.

ARCO explained that “[t]o be a claim under the Agreement, it is necessary that by

August 31, 1990, CFAC have sustained damages, losses, or out-of-pocket expenses

caused by or arising out of an obligation or liability relating to the smelter business

resulting from conditions existing as ofthe time ofthe sale.” (Ex. 14; Lucas.)

Because no such damages were listed in the letter, ARCO asserted that CFAC had

no valid claim. (Ex. 14; Lucas.) The letter further explained that:

      Such a potential, contingent environmental risk or hazard, even if it
      were to occur in the future, is not a claim covered within the provisions
      of Section 10(a).

      The indemnity sought by your letter is of an entirely different type than
      that contained in the [Acquisition] Agreement. Essentially, CFAC is
      seeking indemnity for all liabilities which might at any time arise out
      of conditions existing at the site as of the date of sale. This would be a
      continuing obligation of much broader scope than that bargained for by
      the parties. It would have required vastly different language in the

                                          33
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 34 of 158



      indemnifying clause. Instead, what Montana Aluminum Investors
      Company [sic] received was a limited indemnity designed to protect it
      during the first five years of operations against losses and other
      expenses arising out of liabilities and obligations resulting from
      conditions existing as of the time of sale. This is entirely consistent
      with the basic nature of the arrangement, whereby ARCO sold the
      Columbia Falls assets for one dollar. ...

      The items identified in your letter do not constitute claims within the
      meaning of the Agreement and are not properly chargeable to ARCO
      under the Agreement. ...

(Ex. 14: Lucas.) This letter shows that ARCO did not believe certain future

environmental contingencies were covered by the indemnification agreement.

      71.    Nor did ARCO believe that CFAC was going to honor the five-year

expiration of the indemnification terms. Das was the environmental manager for

ARCO when ARCO sold the CFAC plant and was charged with assessing the

potential environmental liabilities that CFAC might assert during the five-year

period during which ARCO had promised to indemnify CFAC. (Das.)

      72.    Das’s conversations with his bosses during this time (1988-89)

indicated a concern that CFAC would not take the five-year environmental

responsibility seriously but would continue to return to ARCO for things it had

agreed to forego. Das therefore asked his coworkers to take copious notes

regarding all the facts and figures at that time. (Das;see Ex. 76.)

      73.    When ARCO’s indemnification obligation expired on August 31,

1990, Das authored a memorandum to ARCO’s management advising that: “There



                                         34
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 35 of 158



should be a letter written by ARCO to [CFAC] effectively giving notice that the

five(5) year obligation on environmental concerns has ended effective August 31,

1990.” (Ex. 75; Das.) Based on the proof presented at trial, no such letter was

written despite ARCO’s knowledge of CFAC’s contrary understanding of its rights

and obligations under the Agreement.

      74.    And, unsurprisingly, CFAC continued to make demands after 1990.

On several occasions after 1990, CFAC sent letters to ARCO seeking

indemnification for environmental issues, for example “the leaching of cyanide

into the groundwater from the spent pot liner placed in the landfill.” (Ex. 274

(May 23, 1994); see also Ex. 269(Apr. 8, 1993).) ARCO rejected these

indemnification demands for the same reasons articulated in the September 14,

1990 letter. (SeeExs. 1269, 1270.)

      75.    Ultimately, however, CFAC did not assert a right to sue ARCO under

any theory other than for indemnity under the Acquisition Agreement until the run¬

up to this lawsuit. To the contrary, when the parties discussed CERCLA or

CECRA liability, it was in the context ofthe non-transferrable liability that the

statute authorized regulators to impose rather than a private-party claim. {See, e.g..

Ex. 271, at CFAC0442020; Ex. 269.)




                                         35
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 36 of 158



            III.   Knowledge ofEnvironmental Conditions

      76.   In addition to the evidence discussed above, documents related to the

sale show that both sides were equally aware of the outstanding environmental

conditions. For example, the following documents were prepared by the ARCO

Divestiture team, under Duker:

         a. A 1984 Offering Memorandum, which stated: “Two waste landfills

      are currently on the facility property. Spent pot linings from the reduction

      process are the main waste disposed on-site. As a result of the Bevel [sic'

      Amendment, a mining waste exemption from the Resource Conservation

      and Recovery Act(RCRA),these spent pot linings are considered non-

      hazardous.” (Ex. 231 at 15.)

         b. A 1984 document titled “Columbia Falls Divestiture Review:

      Environmental, Safety and Health Summary” stated: “Two on-site landfills

      are currently in operation: one is a sanitary landfill for non-hazardous

      wastes; the second is for the disposal of spent cathodes. (Spent cathode

      materials are likely to receive future classification as hazardous wastes by

      EPA.) Three closed on-site landfills are present: the first was a sanitary

      landfill; the second contains spent cathodes; and the third is believed to have

      been used for the disposal of all plant wastes, possibly including hazardous




                                         36
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 37 of 158



      wastes. An open, but inactive, calcium fluoride sludge pond is also present.

      (Ex. 1181.)

         c. A 1984 Due Diligence Review Report of the operations at the plant

      conducted by the ARCO Divestiture team found:“One groundwater

      monitoring well(#TW1)has elevated levels of cyanide and fluoride ... .

      Two on site landfills are currently in operation ... . The second is for the

      disposal of spent cathodes from the potlines. This material is currently

      classified as non-hazardous but is expected to be reclassified as hazardous at

      some future date .... There are three closed landfills at the facility ... the

      second contains spent cathode materials.” (Ex. 71 at 7-8; Das.)

      77.    Publicly available documents also described the environmental issues

at the Site. For example, the August 10, 1984 public notice of the issuance of the

Montana Groundwater Pollution Control System Permit for the Site stated: “The

groundwater under the facility may be somewhat contaminated with cyanide and

fluoride from historic operations at the site.” {See Ex. 1192 at 10.)

             IV.    Conclusion

      78.    The plain language of the Agreement cannot be read as broadly as

ARCO insists because waivers of statutory rights must be specific under Montana

law. As a result, “claims” as outlined in § 10(a) do not include independent,

statutory claims.



                                         37
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 38 of 158



      79.    But even if ARCO’s reading were tenable, making the provision

ambiguous, the extrinsic evidence shows only that while the parties were both

aware of the environmental conditions of the Site and environmental conditions

fell within the Agreement, CFAC took every opportunity to attempt to hold ARCO

liable under the terms ofthe indemnification provision for the existing

environmental conditions at the Site. That evidence does not show that either side

intended the Agreement to foreclose all future statutory claims.

      80.    As a result, ARCO’s claimed covenant not to sue does not foreclose

the present claims.

            2. Assumption of Environmental Liabilities

      81.    ARCO’s second defense is that Section 10(b) shifted liability for pre-

closing environmental conditions to CFAC at the time of the sale.

      82.   In 2019, ARCO soughtjudgment on the pleadings on the ground that

CFAC assumed all environmental liabilities at the Site once ARCO’s

indemnification obligation expired. {See Doc. 34 at 11.) While ARCO correctly

argued that such an assumption of liability was permissible under the law,{see

Doc. 49 at 5-6), it was previously determined that the Agreement was ambiguous

concerning whether its reference to costs “relating to the operation and Smelter

Business” included environmental liabilities and whether CFAC assumed those

liabilities after ARCO’s indemnity obligation expired,{see id. at 12-14). That



                                        38
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 39 of 158



finding meant that extrinsic evidence was necessary to ascertain the intent of the

parties. {Id. at 15.)

      83.    Under Montana law, an indemnity agreement is interpreted like any

other contract and a court’s job “is simply to ascertain and declare what is in terms

or in substance contained therein, not to insert what has been omitted or to omit

what has been inserted.” Ohio Farmers Ins. Co., 386 P.3d at 616(quoting Mont.

Code Ann. § 1-4-101). “To the extent that there is ambiguity, indemnity clauses

generally should be liberally construed in favor ofthe party intended to be

indemnified.” A.M. Welles, Inc., 342 P.3d at 989(internal quotation marks

omitted).

      84.    As shown above, the evidence confirms the parties intended the

indemnity provisions in Article 10 of the Acquisition Agreement to cover

environmental liabilities. The remaining question is whether the parties also

intended to shift all liability for environmental conditions that existed at the time of

the sale but resulted in damages, losses, and out-of-pocket expenses to CFAC after

August 31, 1990.

      85.    Neither ARCO nor CFAC presented extrinsic evidence on this point.

But, contrary to ARCO’s position, that absence weighs in favor of CFAC. As

explained in this Court’s previous order, despite Montana’s admonition to liberally

construe indemnification provisions, see A.M. Wells, Inc., 342 P.3d at 989, a party


                                          39
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 40 of 158



cannot assume CERCLA liability passively; either the contract must specifically

provide for such an assumption or it must be so broad as to leave no question as to

that assumption. This Agreement does neither. To the contrary the evidence

shows that there was extensive correspondence between ARCO and Montana

Aluminum Investors Corp.(via Duker)in 1985 that evaluated a variety of costs,

liabilities, and savings under both a shutdown/liquidation scenario and the terms of

Duker’s offer; however, that correspondence made no mention whatsoever of

existing, future, or contingent environmental liabilities. {See Exs. 112, 237, 238,

240, 241,242, 243,849.)

      86.    Moreover, in 1985, ARCO was a sophisticated party and the subject

of several CERCLA lawsuits, including at least one in Montana, and had also been

deemed a CERCLA potentially responsible party (“PRP”)at 24 sites by EPA

and/or individual states. (See Ex. 1017 at ARC-00005652-53.)

      87.    While the evidence shows both parties were aware of the

environmental conditions at the Site, neither the plain language of the Agreement

nor the parties’ conduct shows that they intended for CFAC to assume all the

environmental liabilities for the Site as part of its post-closing operations.

             3. Conclusion

      88.    Because neither the language of the Agreement nor the parties’ intent

as distilled from extrinsic evidence shows that CFAC agreed to forego a CERCLA



                                          40
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 41 of 158



claim related to environmental conditions or assumed all such liability, resolution

on the merits can proceed. Nevertheless, the circumstances surrounding the 1985

Agreement support allocating the greater cleanup responsibility to CFAC.

IV.   SITE OVERVIEW

      A.     Waste Streams

      89.    Several different waste streams were created during the course of

aluminum production at the Site. Approximately 40 chemicals were identified as

contaminants of potential concern. (Ex. 134 at 25.)^ Of primary concern here are

cyanide and fluoride in the groundwater,(Ex. 134 at 25-26), as well as polycyclic

hydrocarbons(“PAHs”) and polychlorinated biphenyls(“PCBs”)in the soils,(Ex.

134 at 27-28). {See also Ex. 868 at 33-39.)

      90.    Cyanide, fluoride, arsenic, and PAHs are each “hazardous substances

pursuant to 42 U.S.C. § 9601(14). (Agreed COL ^ 6.)

             1. Spent Potliners(“SPL”)

      91.    Over the lifetime of an aluminum pot, sodium in the cryolite bath

gradually penetrated the potliner in the pots, causing the carbon to swell and

eventually fail. Periodically, a pot was taken out of production and the spent




^ At the time the parties filed their proposed findings of fact and conclusions of
law, the Final Feasibility Study had not yet been approved. {See Ex. 868.) As a
result, many of the citations in their proposed findings are to the Remedial
Investigation Report. The findings in the two documents are, with minor
exception, consistent with one another.

                                         41
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 42 of 158



potliner(“SPL”) was removed from its steel shell and insulating brick layer and

replaced with a new carbon lining. (Agreed ^ 13; Ex. 134 at 45-46.)

         92.   The SPL consisted of a thick layer of carbon bonded to an insulating

brick layer that had become contaminated with cyanide, fluoride, sodium, and

aluminum by the time of its removal. The fluoride and sodium in the SPL came

from the sodium fluoride (cryolite) bath, and the cyanide formed in the cathode as

a side chemical reaction during aluminum production. (Agreed H 14; Ex. 134 at

45-46.) When exposed to rainwater, the cyanide and fluoride in the SPL can leach

into the groundwater. (Baris.)

         93.   EPA first proposed SPL for listing as a hazardous waste pursuant to

the federal Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 etseq.

(“RCRA”)in 1980, but before that listing became effective EPA suspended the

listing of SPL because it determined SPL was excluded from regulation under the

recently enacted Solid Waste Disposal Act Amendments of 1980. (Ex. 855.) EPA

then relisted SPL as a hazardous waste in September 1988,(Ex. 1271), which

became effective in Montana when the State of Montana classified SPL as K088

hazardous waste under RCRA,effective March 15, 1991,{see Ex. 258). (Agreed

1115.)
         94.   Between approximately 1960 through approximately 1980, ARCO

disposed of between 129,000 and 135,000 tons of SPL in two unlined landfills: the


                                          42
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 43 of 158



West and Center Landfills. (Baris; Ex. 90; Ex. 226 at 2.) Both ARCO and CFAC

also disposed of SPL in a lined landfill, the East Landfill, from 1980 to 1990. {See

Ex. 275 at 2.) After 1990, SPL was shipped off-Site for disposal. (Baris; Ex. 134

at 46; see also Exs. 254, 255.)

      95.    SPL at the Site was sampled at various times. Samples taken during

ARCO’s tenure in 1980 showed 36 milligrams per liter(mg/L)of cyanide in pot

bottoms from a landfill, 16 mg/L of cyanide in SPL from a carbon pile face, and

0.42 mg/L of cyanide in crushed pot bottom extract. (Ex. 126 at 67.) During

CFAC’s tenure, samples of“typical” SPL at the Site were taken in January 1988

and March 1992 which were found to contain 0.1 percent cyanide and 16 percent

fluoride. (Exs. 249, 261; Baris.)

             2. Wet Scrubber Sludge

      96.    Operations of the aluminum reduction pots generated air emissions

containing fluoride, PAHs, and other contaminants. For example,PAHs associated

with the electrolytic process would migrate out from the potline building into the

atmosphere. From there, they would disperse across the Site and be deposited on

soil. ARCO controlled emissions from potlines using wet scrubbers until the late

1970s, when it replaced them with dry scrubbers. (Baris; Ex. 134 at 46.) Unlike

with the wet scrubbers, residue from the dry scrubbers was recycled back into the

aluminum reduction process. (Ex. 1177 at ARC-00002803.)



                                         43
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 44 of 158



      97.    It is not possible to distinguish between PAHs produced during either

the ARCO or CFAC period. (Baris).

      98.    ARCO landfilled the sludge generated from its wet scrubbers at the

Wet Scrubber Sludge Pond(“WSSP”). An analysis of the sludge indicated that it

contained approximately 80 percent calcium fluoride on a dry-weight basis, and

also contained calcium oxide, magnesium oxide, sodium oxide, and iron oxide.

(Agreed H 16; Ex. 134 at 46.) ARCO disposed of sludge from approximately 1955

until 1977, when the wet scrubbers were decommissioned. (Wright.) ARCO did

not dispose of SPL in the WSSP. (Wright.)

             3. Soaking Pits

      99.    Between approximately 1964 and 1977, as part of its SPL removal

process, ARCO constructed pits at the Site at the northern end of the Main Plant

Area in which it placed spent pots and filled them with water to help loosen and

release the SPL (holding each pot for about 8 hours to also cool them). Water used

to release the liner, which became contaminated with cyanide and fluoride, was

drained to the Northeast and Northwest Percolation Ponds(“North Percolation

Ponds”). (Exs. 122A, 122B, 814, 815, 827;       also Ex. 250 at 16.)

      100.    ARCO processed an estimated 1,800 pots through the soaking pits.

using about 100,000 gallons of water for each pot. As a result, roughly 180 million

gallons of water passed through the soaking pits to the North Percolation Ponds



                                        44
       Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 45 of 158




during their approximately 14 years of operation. (Ex. 815; see also Ex. 260 at

22.)

        101. This water contained hazardous substances including cyanide,

fluoride, and PAHs. Given attenuation and groundwater flows, however, the water

ARCO disposed of in the North Percolation Ponds is no longer contributing

cyanide and fluoride to the groundwater today. (Baris; Otis.)

              4. Other Wastes

        102. Besides the SPL and the wet scrubber sludge, operations at the Site

resulted in the generation of a variety of wastes which were disposed of at different

areas, including the North Percolation Ponds, the Industrial Landfill, the Asbestos

Landfills, Soils North of Main Plant Building and immediately adjacent to the

landfills, and the South Percolation Ponds. Additionally, drummed liquid wastes

were stored in the Former Drum Storage Area prior to offsite shipment and

disposal. (Agreed ^ 17; Ex. 134 at 28-30.)

        103. Liquid waste generated as a result of the aluminum reduction process

and stormwater were discharged to the North Percolation Ponds. (Agreed ^ 18; Ex.

134 at 46.)

        104. Throughout the Site’s operations, landfills at the Site were used to

dispose of plant wastes, including aluminum dross, solvents, potliner refractory

wastes (non-hazardous)—likely the scrap calcined petroleum coke, ore, cryolite



                                          45
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 46 of 158



(including aluminum fluoride), brick, concrete, scrap metal, wood, used oil, and

plant trash and other municipal solid waste. (Ex. 134 at 46.) Additionally, spills

sometimes occurred during the transportation and transfer of industrial material for

use at the facility, and of waste products. (Williams; Batson.)

             5. Technological Advancements

      105. ARCO made several upgrades to the facility between 1977 and 1981

that improved its environmental performance.

      106. In 1980, ARCO completed a major capital expenditure program at the

facility, at a cost of $32 million, to reduce fluoride emissions to meet revised

emissions standards, and it made an additional capital expenditure of $5 million for

the installation of a dry scrubbing system to maintain compliance with the

standards. (Williams: Ex. 231.)

      107. ARCO also completed the installation of Sumitomo process

technology at the aluminum reduction plant in 1981 at a cost of approximately $42

million, which substantially reduced air emissions and power consumption.

improved materials handling, and reduced the volume of SPL generated by the

facility. (Williams; Ex. 1177 at ARC-00002803; Ex. 18at9; see also Exs.221,

222, 224, 225, 228.)




                                          46
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 47 of 158



            6. Permitted Discharges

      108. During historical facility operations, wastewater generated because of

the aluminum reduction process was discharged to several surface impoundments

at the Site, from which it then discharged indirectly to groundwater. These

discharges were undertaken in accordance with several permits issued by the

Montana Department of Health and Environmental Sciences(“MDHES”),

subsequently renamed the Montana Department of Environmental Quality

(“MDEQ”). (Wright.)

      109. ARCO applied for a groundwater discharge permit sometime in or

before May 1983. {See Ex. 825.) MDHES inquired about the source of“elevated

cyanide and fluoride levels in some ofthe test wells,”(Ex. 826), and was informed

it was likely from the “past practice” of discharging pot soaking to the North

Percolation Ponds,(Ex. 827).

      110. On September 17, 1984, MDHES issued Ground Water Pollution

Control System Permit Number MGWPCS-0005 to ARCO,allowing certain

discharges to the surface impoundments and indirectly to groundwater, prohibiting

degradation of groundwater beyond the property boundary, and requiring, among

other things, submission of a hydrogeologic report within one year that would

summarize groundwater conditions at the Site and make recommendations

regarding the existing monitoring system and continuing management of wastes



                                         47
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 48 of 158



present at the Site. (Ex. 1218; Ex. 134 at 46; see also Ex. 250 at 16.) Related to

this permit and discussed in more detail below, both parties discharged leachate

onto the WSSP during their respective tenures. ARCO did so twice, and CFAC

did so three times.

      111. In 1993, CFAC applied for a Montana Pollutant Discharge

Elimination System (“MPDES”)permit for the groundwater contaminated by

historical SPL disposal practices, released via a seep to the Flathead River. On

May 1, 1994 MDHES issued Permit No. MT-0030066, which authorized process

wastewater discharges to specified receiving ponds and to groundwater. The

permit included specific conditions requiring CFAC to cap the West Landfill and

investigate Site hydrology to track the cyanide concentrations in groundwater from

the landfill to the Flathead River. (Wright; Ex. 272; Ex. 134 at 46.) CFAC placed

a synthetic cap on the West Landfill and continued to track cyanide concentrations

in groundwater. (Wright; Ex. 134 at 52; Ex. 275.)

      112. Permit No. MT-0030066 was reissued in 1999,(Exs. 272, 273), and

terminated in 2019,(Wright; Ex. 285).

      113. Related to the 1999 permit, in August 1991, MDEQ performed a

groundwater inspection at the Site, which concluded that groundwater was

contaminated and that elevated levels of cyanide were present in the seeps that

were discharging from the Site into the Flathead River, which MDEQ determined


                                         48
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 49 of 158



was an unauthorized discharge of pollutants by CFAC. (Ex 62 at 1; Wright.)

While CFAC agreed to increase monitoring and install new sampling wells, those

seeps remained active. As a result, on December 4, 1996, EPA issued a Notice of

Violation to CFAC for violation of Section 301(a)ofthe federal Clean Water Act

for the unauthorized discharge of cyanide-contaminated seepage from the Site into

the Flathead River. (Ex. 64; Wright.) And, on January 13, 1997, MDEQ issued a

Notice of Violation to CFAC for violation of the Montana Water Quality Act,

Mont. Code Ann. § 75-5-605, for the unpermitted discharge of industrial waste to

the Flathead River. (Ex. 64; Wright.) Instead of addressing the cyanide-

contaminated seeps, CFAC requested and obtained permission from MDEQ to

modify its MPDES permit to allow for a “mixing zone” in the Flathead River,

wherein MDEQ would allow cyanide concentrations in the Flathead River to

exceed State water quality standards as a result of the discharge of cyanide-

contaminated seepage from the CFAC Site. (Ex. 1242; Wright.)

      114. On July 25, 2014, MDEQ issued a revised MDPES permit to CFAC

that effectively eliminated the mixing zone that would have allowed CFAC’s

exceedances of the cyanide water quality standard in the Flathead River to

continue (Ex. 66 at^j 125-27; Wright.) CFAC appealed, but the permit was

terminated on April 17, 2019 because of the closure ofthe facility. (Ex. 217;




                                         49
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 50 of 158




Wright.) However, the discharge of cyanide-contaminated seepage from the Site

into the Flathead River continues today. (Wright.)

      B.    Site Conditions

      115. There are eleven Site-specific areas at issue:

Site Area         User: Years of      Construction      Use / Type of Waste
                  Operation
 West Landfill    ARCO: approx.       Unlined bottom Used for disposal of:
                  1960-1980           Earthen cap    SPL (1960-1970)
                                      1981           Sanitary, municipal solid
                                      Clay cap 1992  waste, scrap (steel, wood,
                                      Synthetic cap  strapping, scrap from
                                      1994           shops)
Center Landfill ARCO: approx.         Unlined bottom Used for disposal of SPL,
                1970-1980             Clay cap 1980  sanitary, scrap from shops
East Landfill   ARCO: 1980-           Clay liner     Used for disposal of SPL
                1985                  bottom         (1980-1990)
                                      Clay cap &
                  CFAC: 1985-         synthetic cap
                  1990                1990
 Wet Scrubber     ARCO: approx.       Unlined bottom Used for disposal of:
Sludge Pond       1955-1979;          Earthen cap    calcium fluoride wet
(“WSSP”)          discrete disposal   1981           scrubber sludge (approx.
                  events between                        1955-1979); leachate
                  1983-1984                             (1983, 1984, 1987, 1989,
                                                        1994); pot diggings
                  CFAC: discrete                        (1993-1994, partially
                  disposal events                       excavated 1998)
                  between 1987-
                  1994
Former Drum       ARCO: approx.       Earthen unlined   Used as storage area for
Storage Area      1980-1985           storage pad       drums of RCRA-listed
                                                        wastes for shipment
                 CFAC: 1985-                            offsite
                 unknown
                 (before 1996)


                                         50
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 51 of 158



 South              ARCO: 1955-       Unlined bottom    Used to receive
 Percolation        1985                                wastewater from: sewage
 Ponds                                                  treatment, cooling of
                   CFAC: 1985-                          equipment
                   2009
 Northeast         ARCO: 1955-        Unlined bottom    Used to receive
 Percolation       1985                                 wastewater from
 Ponds                                                  operations in Main Plant
                   CFAC: 1985-                          Area, including water
                   2009                                 from SPL soaking
                                                        operations(1964-1977)
 Northwest          ARCO: 1970s-     Assumed            Used to receive
 Percolation        1985             unlined bottom     wastewater from
 Ponds                                                operations in Main Plant
                   CFAC: 1985-                        Area, including water
                   2009                               from SPL soaking
                                                      operations(1964-1977)
 Soils North of     ARCO: 1955-      (Soils near      Used as facility operations
 Main Plant         1985             operations area; area(no intentional
 Building                            not an intended disposal)
                   CFAC: 1985-       disposal area)
                   2009
 Industrial        ARCO: 1980-       Assumed            Used for disposal of: scrap
 Landfill          1985              unlined bottom     metal, wood, municipal
                                     Closed 2009        solid waste
                   CFAC: 1985-
                   2009
 Asbestos          ARCO: late        Assumed            Used for disposal of:
 Landfills         1970S-1985        unlined bottom     asbestos
 (North &                            Closed 2009
 South)            CFAC: 1985-       (earthen cap)
                   2009

(Ex. 868 at 76.) These individual areas are discussed in more detail below.

               1. West Landfill

       116. The West Landfill is located in the northern portion of the Site, north

of and adjacent to the WSSP:

                                         51
                       Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 52 of 158




                                                                         Site Features
                                                                            LANDFILLS




                                                                                                                         M
                                                                                                                         n
                                                                                                                         4.
                                                                                                                 ?-.<c
                                                                                                           ●Ji




i*-j       ■ ■■ ‘ ^ufniAdapted^jn.'J^
                 ROUX'Zj
                                                                                  ncportF1gUK3, R(*a202a
       k                                                          . /i



             (Agreed ^ 27; Ex. 848 at 7; see a/so Ex. 134 at 304.)

                           117.   The West Landfill comprises approximately 7.8 acres, with areal

             dimensions of approximately 615 feet by 600 feet. (Agreed ^ 28; Ex. 868 at 21.)

             The landfill is unlined, extends approximately 15 to 22 feet below surrounding

             grade and rises approximately 13 to 20 feet above grade. (Ex. 868 at 21.)

             Impacted soil beneath the landfill, however, could be as thick as 115 feet. (See Ex.

             868 at 21.)

                           118.   Groundwater levels around the West Landfill range from

             approximately 36 feet to 87 feet below surrounding grade. (Ex. 868 at 21.)




                                                             52
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 53 of 158




      119. The West Landfill was used to dispose of SPL and other wastes

(sanitary, industrial, and reportedly solvents) through 1980,(Agreed ^ 29),

although SPL disposal reportedly ended in 1970,(Ex. 134 at 52). The landfill was

closed in 1981 with a clay cap and a synthetic cap was added in accordance with

CFAC’s MPDES Permit No. MT-0030066 in 1994. (Baris; Ex. 134 at 52; Ex. 868

at 21; Ex. 272.)

      120. By June 11, 1980, ARCO had disposed of approximately 61,800 tons

of SPL (carbon plus refractory) in the West Landfill. (Baris; Ex. 226 at 2.) And,

as of July 1980, detectable amounts of cyanide and fluoride had traveled from the

SPL in the West Landfill into underlying soils. {See Ex. 1081 at 44.)

      121. By April 22, 1981, ARCO had disposed of approximately 68,000 tons

of“total material” in the West Landfill, including 410 tons of cyanide and 13,000

tons of sodium fluoride. (Baris, Ex. 90.)

      122. Although no soil or groundwater samples have been collected beneath

the West Landfill, the long-term persistence of cyanide in groundwater directly

downgradient ofthe landfill coupled with a low-permeability cap in place since

1994 indicates that impacted material likely extends into and beneath the seasonal

high-water table and is serving as a continuing source of contamination. (Baris;

Ex. 868 at 22.) This is discussed in more detail in the “Groundwater” section.




                                        53
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 54 of 158



      123. EPA has indicated that it is not feasible to either leave the West

Landfill as is or simply upgrade the cap.(Baris.) Rather, the Final Feasibility

Study Report recommends a range of alternatives from the construction of a slurry

wall to excavation ofthe landfill with onsite consolidation. (Ex. 868 at 150.)

            2. Wet Scrubber Sludge Pond (“WSSP”)

      124. The WSSP is located directly south of and adjacent to the West

Landfill. (Agreed ^ 30; Ex. 134 at 304.)

      125. The WSSP is approximately 10.8 acres in size with areal dimensions

of approximately 750 feet by 580 feet. (Agreed H 31; Ex. 134 at 52.) The total

depth ofthe waste material is approximately 30 feet, half of which is above grade.

(Ex. 868 at 22.) Groundwater levels beneath the WSSP range from 60 to 105 feet

below grade. (Ex. 868 at 22.)

      126. The WSSP received waste material from the wet scrubbers under

ARCO from 1955 to 1980, when they were replaced with dry scrubbers that

produced less waste. (Baris; Otis; Wright; Ex. 134 at 139.) During this period.

ARCO disposed of an estimated 450,000 cubic yards of calcium fluoride sludge or

wet scrubber sludge in the WSSP. (Baris; Ex. 88 at 7.)

      127. This calcium fluoride sludge contained fluoride but did not contain

cyanide. (Wright.) Specifically, the sludge was approximately 80 percent calcium

fluoride (Cap2)on a dry weight basis, with small amounts of calcium oxide(CaO),



                                        54
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 55 of 158



magnesium oxide(MgO), sodium oxide (Na20), and iron oxide (Fe203). (Ex. 134

at 139.)

      128. The WSSP is unlined,(Baris), but was capped with an earthen cap in

1981 and revegetated,(Ex. 868 at 22).

      129. Aside from the sludge disposed of by ARCO,two other types of

disposals into the WSSP implicate future cleanup costs. First, both ARCO and

CFAC transferred leachate to the WSSP at discrete times to prevent overflow of

the Leachate Ponds. Second, CFAC disposed of pot digging into the WSSP in

1993 or 1994. These discharges are discussed in more detail below.

            L      Leachate

      130. SPL contains cyanide and fluoride, which, when exposed to rainwater.

can generate “leachate” containing those constituents that can then migrate into

other surface or groundwater. (Baris.)

      131. After construction and expansion of the East Landfill and its

associated Leachate Ponds in 1980-82, ARCO discovered that, despite their

capacity of 900,000 gallons, heavy seasonal precipitation could cause the Leachate

Ponds to overflow. (Baris; Ex. 89 at 2.) To avoid contamination of the

groundwater during an overflow, transfer of the extra leachate to the WSSP was

viewed as a more environmentally sound option. (Baris.)




                                         55
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 56 of 158




      132. Evidence suggests that ARCO disposed of excess leachate this way at

least twice, likely in 1983 and 1984. (Baris; Exs. 99, 102; see also Exs. 51, 840;

Ex. 89 at 2.) Documents conflict as to whether these leachate disposal events

totaled 800,000 gallons of leachate each time,(Ex. 99 at 12), or totaled 80,000

gallons on one occasion and 80,000 or 100,000 gallons on the other,(Ex. 102).

There is no trial witness with personal knowledge ofthe 1983 or 1984 leachate

disposal events. (Wright.)

      133. ARCO did not inform the State of Montana about its leachate

disposals. But CFAC disclosed them to MDHES,in November 1985,

approximately two months after CFAC acquired the facility. (Ex. 99 at 1.)

      134. CFAC disposed of excess leachate into the WSSP on three occasions:

1987, 1989, and 1994. The 1987 disposal involved approximately 400,000 gallons

with a cyanide contamination level of0.479 mg/L,(Exs. 52, 53), the 1989 disposal

involved approximately 150,000 gallons with a cyanide contamination of 3 mg/L,

(Ex. 56 at 1), and the 1994 disposal involved approximately 400-500,000 gallons

with a cyanide contamination of 0.44 mg/L,(Ex. 57 at 1). CFAC received MDEQ

approval for all three discharges. (Wright; but see Williams (opining that 1994

disposal was not properly authorized).)

      135. Both ARCO and CFAC used methods to reduce contamination, such

as aeration, bleach, and UV. (Williams; Wright.) Percolation of the leachate


                                          56
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 57 of 158



through the calcium fluoride sludge was also effective in reducing both cyanide

and fluoride concentrations in the leachate disposed of by both parties. (Baris; see

Ex. 54.)

             ii.   Pot Diggings

      136. Around 1993 or 1994, CFAC conducted an experiment to improve pot

operation, which involved opening approximately 120 of the facility’s 600 pots to

remove “muck” consisting of undissolved alumina ore and anode carbon dust.

(Baris; Ex. 58 at 4.) CFAC then planned to “reuse” material dug out from the pots.

(Baris.) Other than these specific pots, during this period CFAC was sending its

SPL off-Site for disposal. (Wright.)

      137. In this process, a backhoe was used to remove the material from the

pots and some of the pot diggings material (clean cryolite bath) was recycled baek

into the pots. Pot digging material that could not be re-used at the time was

transported to the closed WSSP. (Ex. 58 at 4.) These materials, however, were not

supposed to contain SPL as pot diggings are not generally considered hazardous.

CFAC did not put a liner under the pot diggings when they were placed, nor did

CFAC put a cover on the diggings. (Wright.) This experiment was abandoned

after digging 120 pots when it was determined the improvements in pot operations

did not justify the efforts. (Wright.)




                                         57
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 58 of 158



      138. On November 12, 1997, CFAC personnel discovered pieces of carbon

in the pot diggings material, which upon closer inspection was found to contain

both anode carbon and cathode carbon. CFAC investigated the origin of the

carbon and concluded that, although care was used when digging the pots, the

backhoe inadvertently removed pieces of cathode carbon pot liner along with the

muck. (Wright; Ex. 58 at 4.)

      139. The next day, November 13, 1997, CFAC reported its discovery of the

cathode carbon to MDEQ. (Ex. 58 at 5.) CFAC paid a fine and was given a

violation. (Wright.)

      140. Sampling results indicated that total cyanide content ofthe cathode

carbon was below the detectable limit of 0.05 mg/L. CFAC estimated the size of

the total pot diggings material to be 1,800 cubic yards. However,the carbon

material deemed by MDEQ to meet the definition of K088 SPL, a listed hazardous

waste, was estimated to have a volume of between four and six cubic yards and a

total weight of 14,340 lbs. (Baris; Wright; Ex. 58 at 5.)

      141. On February 23, 1998, in coordination with MDEQ,CFAC began

excavating the carbon material from the pot diggings, completing the excavation

on April 16, 1998, and notifying MDEQ of completion. (Baris; Ex. 58 at 5.)

      142. Results of cyanide sampling at the pot diggings location around the

time of the carbon excavation ranged from a “non-detect” result to a maximum of


                                         58
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 59 of 158



2.1 milligrams per kilogram. (Baris; Exs. 58, 59, 60.) These cyanide

concentrations are consistent with concentrations in soil across the Site that did not

have any contamination. (Baris.) MDEQ did not request analysis of fluoride

levels. (Baris.)

      143. On October 14, 1998, MDEQ—in correspondence copying EPA-

notified CFAC and EPA that “the State will require no further clean-up action for

the waste pile material or soil under the pile.” (Ex. 60; Baris.)

             3. Center Landfill

      144. The Center Landfill is located east of the West Landfill, south ofthe

Sanitary Landfill, and west of the East Landfill. (Agreed % 32; Ex. 134 at 304.)

The Center Landfill is unlined. (Baris.)

      145. The Center Landfill is approximately 1.8 acres in area, in a circular

shape, with a diameter of approximately 330 feet. The Center Landfill was

historically referred to as the carbon mound or carbon pile. The landfill was

constructed above grade and is approximately 15 feet above surrounding grade.

The geophysical survey indicates an approximate thickness between 15 and 30 feet

of landfill material. Groundwater levels around the Center Landfill range from

approximately 57 feet to 139 feet below surrounding grade. (Ex. 868 at 22.)




                                           59
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 60 of 158



      146. By 1980, according to internal ARCO records, ARCO had disposed of

approximately 67,200 tons of SPL at the unlined, uncapped Center Landfill. (Ex.

226 at 2; see also Ex. 90.)

      147. Around 1980, concurrent with or shortly after construction of the East

Landfill, a clay cap was placed on the Center Landfill, as was approximately 18

inches of till. (Agreed   33; Ex. 134 at 53.)

      148. Although not a primary source, the Center Landfill is considered a

secondary source of cyanide and fluoride contamination of the groundwater. (Ex.

134 at 30; Ex. 868 at 56.)

             4. East Landftll

      149. The East Landfill is located on the northeastern border ofthe

Superfund site, directly East of the Cedar Creek Reservoir Overflow Ditch. It was

built along with, and sits between, the lined North Leachate and South Leachate

Ponds. (Agreed TI38; Ex. 868 at 23.)

      150. The East Landfill encompasses approximately 2.4 acres and is 330

feet by 730 feet. (Ex. 868 at 23.) It is approximately 30 feet above grade, with an

approximated depth of40 feet. (Ex. 868 at 23.) Groundwater levels around the

East Landfill are approximately 109 to 130 feet below grade. (Ex. 868 at 23.)

      151. The East Landfill was built with a clay liner and capped with a 6-inch

clay layer, a synthetic cap, and an 18-inch vegetated cover. (Baris, Ex. 868 at 23.)



                                         60
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 61 of 158



      152. The East Landfill was operated from 1980 to 1990 for disposal of

SPL. (Ex. 134 at 53.) Both ARCO and CFAC each disposed of SPL at this

location for approximately five years and it is estimated that the volume of SPL in

the landfill totaled approximately 65,042 tons. (Ex. 275 at 2.)

      153. However, unlike the other two landfills where SPL was historically

disposed (the West and Center Landfills), the East Landfill is not a contributing

source to cyanide and fluoride in groundwater. (Baris.) The cyanide and fluoride

concentrations in groundwater to the east and northeast ofthe West Landfill and

WSSP, and immediately downgradient of the East Landfill, Leachate Ponds, and

Sanitary Landfill, are generally orders of magnitude lower than those downgradient

ofthe West Landfill and WSSP. (Agreed ^ 39; Ex. 134 at 140.)

      154. For example, the maximum cyanide and fluoride concentrations in

groundwater immediately downgradient of the East Landfill were 203 pg/L^ and

736 pg/L, respectively, both in monitoring well CFMW-023. Immediately

downgradient of the West Landfill and WSSP,cyanide concentrations ranged from

2,060 pg/L to 11,500 pg/L and fluoride concentrations ranged from 4,110 pg/L to

55,300 pg/L. (Ex. 134 at 140-41.)

      155. The East Landfill was also built with two lined leachate collection

ponds. (Ex. 868 at 23.)



^ Micrograms per liter.

                                         61
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 62 of 158




      156. The North Leachate Pond is approximately 0.6 acres in size and has a

Hypalon liner. This pond received stormwater runoff and leachate from the East

Landfill and was hydraulically connected to the WSSP by a drainage pipe. The

pond was aerated to reduce concentrations of cyanide and then closed in 1994.

(Ex. 868 at 23.)

      157. The South Leachate Pond is approximately 0.9 acres in size and was

also constructed to receive stormwater runoff and leachate from the East Landfill.

It was also hydraulically connected to the WSSP. The pond was aerated to reduce

concentrations of cyanide and then emptied in 1990 and dried, capped, and closed

in 1993. (Ex. 868 at 23.)

            5. Industrial Landfill

      158. The Industrial Landfill is an inactive, uncovered landfill of unknown

depth located in the northern portion of the Site, northwest ofthe West Landfill

and North Asbestos Landfills. (Baris; Agreed ^ 44.) It encompasses

approximately 12.4 acres. (Ex. 868 at 23.)

      159. Based on aerial photography, the Industrial Landfill began operations

in the 1980s and received non-hazardous waste and debris until landfilling

operations ceased in October 2009. (Ex. 868 at 23.)

      160. The Industrial Landfill is contaminated with PAHs.(Ex. 134 at 141.)

Although the Industrial Landfill may potentially be contributing to the PAH



                                        62
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 63 of 158




detections in groundwater at the Site, fluoride and cyanide concentration levels

immediately downgradient of the Industrial Landfill indicate that it is not a

significant contributing source to the cyanide and fluoride in groundwater at the

Site. (Baris; Ex. 134 at 141.)

      161. The Industrial Landfill has been identified as a potential remediation

location to place other on-site soils after excavation. (Baris.)

             6. Asbestos Landfill

      162. Two areas within the Site were identified as being former asbestos

landfills: one north of the West Landfill and one south ofthe East Landfill. They

were constructed in the late 1970s or early 1980s and were used from 1993 to

2009. There is evidence of an engineered cap or liner. (Ex. 868 at 24.)

      163. Superficial sampling of surface soils shows “there is no potential

exposure for asbestos by human receptor activity in the area.” (Ex. 134 at 141.)

However, soil-disturbing activities may expose asbestos. (Ex. 134 at 141.)

             7. Former Drum Storage Area

      164. The Former Drum Storage Area was 250 feet by 200 feet and located

west of the WSSP.*^ (Ex. 209 at 63.)




 A smaller size of60 square feet was discussed at trial. (See testimony of
Williams). The discrepancy may be attributed to the difference in size between the
area overall and the size of the paved asphalt pad.

                                          63
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 64 of 158




       165. The Former Drum Storage Area was used for the temporary storage of

drums of RCRA-listed hazardous substances, primarily spent solvents, for

shipment offsite beginning in 1980. (Agreed ]| 42; Ex. 209 at 63.) There is no

indication that SPL was ever stored in this area. (Baris.) This area was no longer

used by 1996. (Agreed 143; Ex. 1251 at 20.)

       166. The surface soil of the Former Drum Storage Area is contaminated

with PAHs, metals, cyanide, and fluoride. (Agreed 1141.) However, the decrease

in concentration with depth and the absence of any observed waste materials

suggest that this area is not a primary contributor to groundwater contamination.

(Ex 868 at 56; Baris.) The cyanide concentration levels in the soil briefly peaks

approximately 0.5 to 2 feet below surface level before dropping off. (Baris.)

       167. Potential remediation would require only the excavation and removal

of soil to other onsite locations, such as the Industrial Landfill. (Baris.)

             8. Soil North of Main Plant Buildings

       168. The Main Plant Area is where manufacturing historically took place at

the Site, and includes the former Main Plant Building (/.e., former potline

buildings), the former Paste Plant building, various areas where waste and raw

materials were stored and handled during historical Site operations, the plant

drainage system, and various underground/aboveground storage tanks located on

the north side of the Main Plant. (Agreed ^ 45; Ex. 134 at 137-38.) Although the



                                          64
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 65 of 158




various waste streams from Site operations were disposed in the landfills and

percolation ponds, releases of raw materials or wastes resulted in impacts to soils

throughout the Main Plant Area. (Ex. 134 at 137.)

      169. The Main Plant Area was used first by ARCO,then by CFAC,during

the facility’s years of operation from 1955-2009. There are various contaminants

of concern in the soils in the Main Plant Area,(Agreed ^ 46; Ex. 134 at 29), such

as PAHs,cyanide, and fluoride. (Ex. 134 at 136-37.) However,the Main Plant

Soils are not considered a significant source of cyanide and fluoride in the

groundwater. (Ex. 134 at 29.)

             9. North Percolation Ponds

      170. The North Percolation Ponds are comprised of two ponds connected

by a ditch. The Northeast Percolation Pond, constructed in 1955, is located near

the center of the Site and connected to the Northwest Percolation Pond by an

effluent ditch to the West:




                                         65
         Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 66 of 158



                                             Site Features                       r‘«’


                                           NORTH PERCOLATION PONDS




                                      ?.                          »                t '
                                                              s
                                             ^.s
                                                        >,                              -f-i

                                                                           *V‘

                                                                           S"
                                            r/●>
                                              % Influent Oitchl
                                                  ■■>. ...  -




                                                                      »_
  .*i'



                       5"



                   I   Weil
           Percnietlen Pond
                                                                            ■E
                                                                                               »»


                                 s.                JL                      1                    .●%■-■ j..
                                                                                                             O




(Agreed H 34; Ex. 848 at 10.)

          171.         The Northeast Percolation Pond is approximately 2 acres in size. It

received discharges from various operations within the Main Plant Area until

manufacturing ceased in 2009. It is currently operational as a discharge point for

stormwater drainage. (Agreed ^ 35; Ex. 868 at 24.)

          172.         The Northwest Percolation Pond is connected to the west side of the

Northeast Percolation Pond by an unlined drainage ditch and was constructed

around 1972 to receive overflow water from the Northeast Pond. This pond is

approximately 8 acres in size. (Agreed H 36; Ex. 868 at 24.) The Northwest

Percolation pond is unlined. (Baris.)

          173.         The results of the Remedial Investigation indicate that the Northeast

Percolation Pond and its influent ditch typically contained among the highest




                                                                  66
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 67 of 158



concentrations of PAHs in sediment, followed by the effluent ditch and the

Northwest Percolation Pond. (Ex. 134 at 185.)

      174. The high cyanide and PAH concentrations in sediment correspond to a

surficial layer of highly viscous to solid black carbonaceous material that exists

across the majority ofthe Northeast Percolation Pond, and intermittently across the

ditches and Northwest Percolation Pond. However, soil samples gathered around

the perimeter of the ponds confirms the impacts are confined to within the footprint

of the ponds and the ditch. (Agreed ^ 37; Ex. 134 at 142.)

      175. Although cyanide was detected beneath the North Percolation Ponds,

the concentration decreases with increasing depth. This indicates that the ponds

which are located downgradient of the West Landfill and WSSP—are not

themselves a continuing significant source of groundwater cyanide and/or fluoride

concentrations. (Baris; Ex. 134 at 142.)

      176. The highest-ranked remedial alternative would require excavation of

the contaminated sediments and placing them in the WSSP and then capping the

WSSP. Overall, there are approximately 35,000 cubic yards of sediment that

would need to be excavated. (Baris.)

             10. Groundwater

      177. An October 15, 1980 report by Hydrometrics Inc.—commissioned by

ARCO to evaluate possible site locations for a new waste disposal at the Site in



                                         67
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 68 of 158




light of new hazardous-waste regulations—determined that water bearing zones

beneath the plant are recharged in part by infiltration of water from precipitation,

and discharge to wells and to the Flathead River, and that soils beneath the plant

were highly variable, with occurrences of permeable gravels and cobbles. (Ex.

126 at 14, 51,65.)

      178. The Report found that two samples of exposed SPL at the landfills

contained 36 and 16 parts per million (“ppm”)of cyanide, that “crushed pot bottom

extract” contained 0.42 ppm of cyanide, and that the differences in reported total

cyanide concentrations between the samples “is attributed to non-uniform

contamination of the spent pot liners with cyanide.” (Ex. 126 at 48, 67.)

      179. The Report concluded that “significant concentrations of cyanide and

fluoride detected in the shallow groundwater” and “[ejlevated concentrations of

both cyanide and fluoride are indicated in Production Wells No. 6 and 7. The

source of the contamination may be the cooling water ponds, contaminated

groundwater which is migrating from the plant site to the river, or a combination of

the two.” (Ex. 126 at 7, 61.)

      180. Nevertheless, a 1985 Hydrometrics Report concluded that “[bjased on

quarterly groundwater sampling and analysis by ARCO staff, the plant has had

limited effects on area groundwater and surface water quality.” (Ex. 1081 at

CFAC-00008949.) That report also stated that “[pjresent waste management


                                         68
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 69 of 158




practices were developed to minimize environmental impacts;” and “[m]onitoring

to date indicates this objective is being achieved.” (Ex. 1081 at CFAC-00009002.)

      181. In June 1986, MDEQ’s Water Quality Bureau informed CFAC that an

expanded groundwater monitoring program was needed to determine the impacts

of past and current waste handling practices at the Site. (Williams; Ex. 99.) CFAC

installed additional monitoring wells on the Site (as opposed to its perimeter) in the

early 1990s. (Williams.)

      182. On June 11, 1993, shortly before the TW-17 monitoring well was

installed southwest of the West Landfill, MDHES advised CFAC that “[sjince

learning of the presence of buried potliner in the abandoned landfill, the Water

Quality Bureau has suspected the abandoned landfill as a greater contributor of

ground water CN [cyanide] than either ofthe north percolation ponds.” (Ex. 128.)

A 1993 Hydrometrics investigation conducted shortly after the new wells were

installed found that by far the Site’s highest cyanide and fluoride concentrations

were observed at TW-17,just downgradient ofthe West Landfill. (Ex. 270; Baris.)

      183. More recently, six rounds of groundwater sampling were conducted

between August 2016 and October 2018. (Baris.) Cyanide and fluoride have been

identified as the primary contaminants of concern in groundwater based upon the

frequency of detection and exceedance of water quality standards. (Agreed H 49;




                                         69
         Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 70 of 158



Ex. 134 at 26.) While cyanide appears to be of greater concern than fluoride, both

require remediation. (Baris.)

          184. The groundwater in this area flows in the south/southwesterly

direction. (See Ex. 134 at 29; Baris.) The groundwater sampling indicates that the

highest concentration of both cyanide and fluoride is directly southwest of the

West Landfill and WSSP:
^         - .'.A
                                                                   1         f
    EPA MCL/MDEQ Groundwater
    Standard for Cyanide is 200 ng/L        ,
                                                                                              Concentrations of Total Cyanide
       Area shaded blue is the
                                                                                                     in Groundwater
                                                       ■i:    ■■


  extent of cyanide In groundwater'                                                                 Source Adapted from FSWP Appendix E2. Roux 2020,
                                                   V
                                                                                                          Baris Expert Report Exhibit 1, Roux 2020
/ exceeding 200 (ig/L



                                                CFMW.O02                                                                                               I
                                                                                                                                                       N


                                                                                                               FMVMU
                                                                                                                                                       I
                                                   CFMW-0Z7
                                                             CFMW-OSa
                                                   CFMW.031                                                                        i!i
                                                                         CPMW-07C

                                                             CEMW-033
                                                                                 ( CFMW-034


                                                   CPMW443
                                CntWMH. (                                                                H^^tside 200 iig/l contour -
                                                                                                           groundwater concentrations.
                                                                                              ● %      «
                                                                                                               less than 200 pg/L
                                                             CfMW-M2
                                                                                    CFMW-038
                                                                                                       O FMW437         -
                                                                       0CFMW-O4O                                                                   S
                                                                                                                   A

                                                              )CFMW-048
                                                                  500'
                                                                                                                   i-
                                                                                                                                         ●/
                                                                                        CFMW-oar^V                                            '4


                                                                       200         ●●




(Ex. 848 at 15; see also Ex. 140 at 224.)




                                                                             70
              Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 71 of 158



                                                                                                        iBCiJ
 ttOtUD

 c            lANOr^LS DICISOh imitl
                                                                                Concentrations of Total Fluoride
              APPftOXNAIE tXUtil Of DC1CCTE0
              COICCNTHATCHSWCArtH THAH DCO’
              (MOLNOVMrFft l●lAUN HfAlTH STANOAAOS                                     in Groundwater
              APPACXiWATEEXTlinOf MKOreO
              COtiCENTRATOtl iDA&HCOVtVlERE ri'ERRESl                              Source: Adepted from F5WP Appendix E3. Roux 2030.
              RAFfpcrFATuAFA                                                                 0ari5 Expert Report Exhibit Z, Roux 2020

 c            SlTg BOjUCAUf

 COIOU (UlOON AUX.VUW COWITMTlONDCTICTie
 >jm N« Aa s I Auu'uKS
                                                                                           ■ }
 CORCtNTRAnOt. l.£a6N0 IrtL'U

              H.CCO

              <anc-i9r>oo

              >«0t»-20«00

              >?DCOO




 hOtt

  £PA RISK SASEP SCREEIBliO LEVEL DRnxjSC VLATER
  MCI MO oea-7 snouNCvsKTCR human hcm'th
  LIAhUAHUfOM flLOKUM :»4aOULA>




                                                                                 r«>




                   ●A
                                                            ●      ●                                                        r*
■;●       'F . -                                                                                                    t
                                                                                                                     V.
          -     ’^v
                                                                                 ●● ●                                     K -
                                                                                                  ● . ●                    k-

                                                                                                                            a.    \
                                                                                                                                 'I
                                                                            %          ●

                                        I Ilf)          0   lf>l                                                   /



(Ex. 848 at 18.)

                 185.          The Former Drum Storage Area and Center Landfill are considered

lesser, secondary contributors. (Ex. 134 at 30; hut see Ex. 868 at 56 (concluding

that the Former Drum Storage Area may be even less of a contributor than

originally thought).)

                 186.          Accordingly, CFAC argues that the groundwater contamination can

be attributed to ARCO’s disposal of waste at the Site because ARCO was the only

party to dispose of SPL at the West Landfill and sludge at the WSSP. ARCO seeks

to diminish the West Landfill’s contribution by focusing on the WSSP, where both

                                                                       71
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 72 of 158




parties disposed of leachate in the 1980s and 1990s and CFAC disposed of pot

diggings in 1994.

      187. To show that its discrete disposals of waste on the WSSP are not

currently contributing to cyanide and fluoride in the groundwater, CFAC relies on

the expert testimony of Andrew Baris, a principal of Roux Engineering Associates,

the firm that performed most of the Site analysis. Baris used a “mass flux

analysis to evaluate the potential impact of disposal activity on groundwater

quality. “Mass flux” refers to the mass of contaminants, whether cyanide or

fluoride, that is passing through a transect during a specified period.

      188. Specifically, Baris estimated the total mass of cyanide and fluoride

that could have been present in the leachate and pot diggings disposed of by

CFAC,then compared that to the mass flux of cyanide and fluoride in groundwater

emanating daily from beneath landfills at the Site.

      189. For the leachate events, Baris found that the estimated masses of

cyanide and fluoride in the leachate discharged on the WSSP in 1987, 1989, and

1994 by CFAC comprise a combined 0.01 percent oftotal cyanide mass and 1.38

percent oftotal fluoride mass that has migrated in groundwater from beneath the

landfills since 1994. Thus, according to Baris, about 99 percent of cyanide and

fluoride leaching to groundwater cannot be attributed to the combined leachate

discharged by CFAC in 1987, 1989, and 1994. And, in Baris’s opinion, it is more


                                          72
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 73 of 158




likely than not that cyanide groundwater impacts (if any) attributable to the

leachate drainage activities have already migrated through the groundwater system

at the Site and would not themselves present any need for future remediation.

      190. Similarly, Baris used the same mass flux analysis to consider the

placement ofthe pot diggings on the WSSP. Baris used the amount of6 cubic

yards of cathode carbon and applied a cyanide concentration of 0.1 percent. He

then compared that mass to the mass from the landfills, and determined it

contributed 0.03 percent. Likewise, for fluoride, he concluded a contribution of 1

percent ofthe estimated total mass that has migrated in groundwater from beneath

the landfills since 1998. Thus, he concluded 99 to 99.7 percent of cyanide and

fluoride leaching to groundwater cannot be attributed to the cathode carbon

(CFAC’s pot diggings) that was excavated in 1998.

      191. Baris further opined that the contamination from CFAC’s discrete

disposals left the system even faster than his model indicated as he assumed no

attenuation ofthe contamination even though at least some attenuation was

guaranteed (although more so for cyanide than fluoride).

      192. Baris lacked sufficient information about ARCO’s leachate disposal

events to analyze them under his mass flux model. However, he testified that if

leachate disposed of more recently by CFAC had already fully migrated and/or

attenuated, so too had the contamination from ARCO’s earlier leachate disposal.


                                         73
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 74 of 158



      193. Ultimately, Baris concluded that the high concentrations of cyanide

and fluoride found in groundwater monitoring wells immediately downgradient of

the West Landfill and WSSP are attributable primarily to the 61,800 to 68,000 tons

of SPL disposed ofin the West Landfill prior to 1981 by ARCO. According to

Baris, the SPL is a continuous point source because it is a solid material sitting in

the landfill that, when it encounters water, continually generates leachate that

contaminates the groundwater. It is therefore distinguishable from the cyanide and

fluoride put in the percolation ponds that immediately migrated down into the

groundwater (e.g., an instantaneous release). Baris’s conclusions are reflected in

the remediation documents. (See Ex 134; Ex. 868 at 21, 58.)

      194. ARCO disagrees, insisting that CFAC’s disposals on the WSSP are

contributing events, relying on the testimony of Peter Jewett, an environmental

remedial expert. Jewett’s primary criticism of Baris’s analysis is that Baris cannot

make the necessary connection between the West Landfill and the groundwater.

The record shows that disposals on the West Landfill ceased in 1981 and the

landfill was capped at that time. As outlined above, the landfill extends

approximately 15 to 22 feet below surrounding grade but the groundwater levels

beneath the landfill are approximately 36 feet to 87 feet below grade. (Ex. 868 at

21.) Because the Remedial Investigation Report did not consider lateral migration

of stormwater into the landfill, Jewett insists there is no active migration pathway


                                          74
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 75 of 158



between the landfill and the groundwater. Jewett concedes, however, that

contamination could be coming from the impacted soil beneath the landfill, which

could be as thick as 115 feet. (Ex. 868 at 21.)

       195. Jewett further opined that groundwater contamination cannot be

evaluated based solely on the volume of SPL placed on a landfill; the focus should

be concentration of contamination, not volume of disposal. According to Jewett,

Baris’s analysis fails to make that conversion, and increased cyanide

concentrations downgradient from the WSSP indicate that CFAC’s disposal of

leachate and pot diggings meaningfully contributed to groundwater contamination.

In support of his opinion, Jewett notes that the cyanide plume beneath the Site has

gotten bigger and worse. (See Ex. 275 (showing spike in cyanide levels in TW-17

in 1997); Ex 848 at 57(showing 5x increase in levels comparing 1993 to 2016).)

And, in Baris’s own depiction ofthe plume, the flow transects in the Remedial

Investigation Report indicate there is no contamination below the landfill itself

(See Ex. 134 at 328.) As opined by Jewett, if the landfill was a continuing source.

as opposed to a historical source, one would expect to see current contamination

beneath the landfill.

      196. Jewett is also critical of the number of assumptions a mass flux

analysis requires regarding both the behavior of the contaminants and the

groundwater. While Jewett testified that he did not disagree with any of Baris’s


                                         75
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 76 of 158



math, he simply said it was beside the point. Jewett also emphasized that no

groundwater sampling was performed under either the West Landfill or the WSSP.

This is important, according to Jewett, because there is only a single plume of

contamination that is otherwise difficult to attribute to a discrete area.

      197. Ultimately, there is merit to the conclusion that cyanide and fluoride

levels in the groundwater sampling wells immediately downgradient from the West

Landfill and WSSP show that these are the two primary sources of continuing

groundwater pollution. Even if Jewett is correct that the impacted soil beneath the

landfill or WSSP is causing the continued contamination—not the features

themselves—that contamination originated at these Site areas. Because ARCO

was the only party to dispose of SPL on the West Landfill, ARCO is responsible

for a majority of the groundwater contamination.

      198. But Baris is not entirely accurate in his claim that his mass flux

analysis persuasively shows that the contamination from CFAC’s waste disposal

on the WSSP completely migrated or attenuated as to absolve CFAC from all

responsibility for groundwater pollution from that source. Jewett’s opinion is more

persuasive that contaminant concentration matters in this context and that Baris’s

mass flux analysis was based on too many assumptions about the behavior of both

the contaminants and the groundwater. Baris also conceded during cross-




                                          76
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 77 of 158



examination that he did not calculate an error rate and, given the uncertainties in

his model, it could be off by a factor of ten.

      199. Given the parties’ activities on the Site and the contamination levels

reflected in the groundwater sampling wells, both parties contributed to the

groundwater contamination, albeit ARCO more so.

      C.     EPA Action and National Priority List

             1. Initial CERCLA Investigation

      200. In June 1988, Ecology & Environment, Inc., under contract with EPA,

conducted a CERCLA site assessment for the Site which included drilling and

sampling monitoring wells CF-MW-1 (upgradient) and CF-MW-2(downgradient).

(Ex. 250 at 17-20, 41.) The assessment also reviewed sampling taken from seven

existing wells. (Ex. 250 at 20-21, 39.) The site assessment indicated “a release of

cyanide to ground water and surface water which is also attributable to plant

processes.” (Ex. 250 at 24.) In February 1989, EPA determined that no further

action under CERCLA was required. (Ex. 828.)

      201. On March 5, 2013, EPA began a new investigation of the Site for

possible listing on the CERCLA National Priorities List. (Agreed H 19.)

      202. Between September 23 and October 1, 2013, Weston Solutions, Inc.,

under contract with EPA,conducted a CERCLA site inspection ofthe Site that




                                          77
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 78 of 158



included taking soil, surface-water, and groundwater samples, and reviewing the

Site’s operational history. (Stroiazzo; Otis; Ex. 200.)

        203. In April 2014, EPA issued a Site Reassessment Report based on this

inspection that concluded there were releases of various hazardous substances at

the Site, including from the landfills, the WSSP, and the North and South

Percolation Ponds, among other areas. (Stroiazzo; Ex. 200.)

        204. Roux Engineering Associates, Inc.(“Roux”), an environmental

consulting firm, discussed with CFAC in July 2014 its proposal to lead Site

investigation efforts with EPA. (Baris; Ex. 842.) Roux began its initial work in

September 2014. (See Ex. 594.)

        205. In approximately November 2014, CFAC began discussing with EPA

the possibility of entering an Administrative Order on Consent to conduct a

Remedial Investigation/Feasibility Study for the Site under CERCLA, while

voluntarily beginning to prepare a Remedial Investigation/Feasibility Study Work

Plan. (Stroiazzo; Ex. 202(press release).)

        206. On February 25, 2015, CFAC contacted ARCO to inform it that

CFAC would soon begin to negotiate a Remedial Investigation/Feasibility Study

Administrative Order on Consent with EPA to investigate the contamination at the

Site, and that it welcomed ARCO’s views with respect to the Site. (Stroiazzo; Ex.

203.)


                                         78
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 79 of 158



      207. On March 26, 2015, EPA proposed placing the Site on the National

Priority List. (Agreed T[ 20; Ex. 204.)

      208. Writing to EPA on May 29, 2015 in opposition to the proposed

National Priority List listing, ARCO wrote that CFAC “has already taken

significant steps to address contamination at the Site—including hiring a

consultant to investigate the Site, forming a Community Liaison Panel, and

contracting for the demolition of major buildings to prepare for re-development.

(Baris; Stroiazzo; Ex. 205 at 10.)

      209. On June 9, 2015, EPA sent a CERCLA § 122(e) Special Notice letter

to ARCO and CFAC requesting that they, as “potentially responsible parties

;“PRPs”],” “voluntarily   negotiate a consent order” in which the parties would

 perform a remedial investigation and feasibility study .. . under EPA’s oversight

at the Site.” EPA also requested that both parties reimburse EPA’s response costs

incurred in responding to releases and threatened releases of hazardous substances

at the Site. (Agreed ^21; see, e.g., Ex. 206.)

      210. Prior to receipt ofthe General Notice, ARCO responded to EPA’s

§ 104(e) request for the Site. That response noted that several of the requested

documents passed with the Site and were no longer held by ARCO. (Johnson.)

      211. On June 25, 2015, CFAC accepted EPA’s invitation to negotiate an

Administrative Order on Consent to conduct a Remedial Investigation/Feasibility



                                          79
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 80 of 158



Study. (Stroiazzo; Doc. 38 atH 18.) ARCO declined to participate in the

Administrative Order on Consent negotiations. (Stroiazzo; Ex. 207.) Presently,

CFAC is in full compliance with the Administrative Order on Consent and has

incurred no penalties. (Stroiazzo.)

      212. On November 23, 2015, EPA approved CFAC’s Remedial

Investigation/Feasibility Study Work Plan, prepared by Roux. (See Ex. 209.) On

November 30, 2015, CFAC entered an Administrative Order on Consent with EPA

to complete a Remedial Investigation/Feasibility Study for the Site. (Agreed T| 22;

see Ex. 26.) CFAC did not agree to reimburse EPA for its CERCLA response

costs incurred prior to the date of the Administrative Order on Consent. (Ex. 26 at

23-25.)

      213. Regarding the State of Montana, however, CFAC was “[ujnable to

agree on an Administrative Order on Consent” with MDEQ and “[njegotiations

with [MDEQ]ended in December 2014.” (Agreed H 63; Doc. 91 T| 54; Doc. 1 at

  66-67.) According to CFAC’s regulatory counsel, Andrew Otis, CFAC chose to

proceed with EPA because he believed it would provide more flexibility and was

the better option.

      214. ARCO has not entered an Administrative Order on Consent with EPA

or MDEQ to address contamination at the Site. (Doc. 38 at 20.) However,

ARCO has never disputed that it is a PRP for the Site. (Johnson.) Rather, ARCO


                                        80
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 81 of 158




took the position that it did not need to negotiate an Administrative Order on

Consent with EPA because: CFAC had already publicly stated its intent to perform

the Remedial Investigation/Feasibility Study and enter an Administrative Order on

Consent with EPA, CFAC’s consultant had already prepared the Remedial

Investigation/Feasibility Study Work Plan, and ARCO believed that it was entitled

to indemnification from CFAC under the parties’ 1985 Acquisition Agreement.

(Johnson.)

             2. The Remedial Investigation

      215. At a general level, the Administrative Order on Consent required

CFAC to cooperate with EPA to develop a Remedial Investigation/Feasibility

Study and defined delivery dates for work. It also outlined specific quality control

and steps, as well as requiring financial assurance and reimbursement of EPA’s

costs. (Stroiazzo.)

      216. More specifically, CFAC’s Remedial Investigation/Feasibility Study

with EPA required CFAC:

         a. to determine the nature and extent of contamination and any threat to

             the public health, welfare, or the environment caused by the release or

             threatened release of hazardous substances, pollutants, or

             contaminants at or from the Site, by conducting a remedial

             investigation ... as more specifically set forth [in the November 23,



                                         81
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 82 of 158




             2015 Remedial Investigation/Feasibility Study Work Plan], and the

             EPA-approved Sampling and Analysis Plans(‘SAPs’)that will be

             issued during the preparation performance ofthe [Remedial

             Investigation/Feasibility Study];

          b. to identify and evaluate remedial alternatives to prevent, mitigate, or

             otherwise respond to or remedy any release or threatened release of

             hazardous substances, pollutants or contaminants at or from the Site,

             by conducting a feasibility study .. . more specifically set forth in the

             Remedial Investigation/Feasibility Study Work Plan; and

          c. to recover response and oversight costs incurred by EPA.

(Ex. 26; Baris.)

      217. On September 9, 2016, the Site was added to the National Priority

List. (Agreed T| 23.)

      218. In February 2020, Roux submitted its final Remedial Investigation

Report, which EPA approved on February 27, 2020. (Agreed ^ 24; see Ex. 134.)

The Remedial Investigation Report presented the results of the multiple phases of

the Remedial Investigation, including a review of the Site’s operational history.

and a summary of the results of Roux’s prior investigations of the different media

at the Site, including soils, sediment, surface water, pore water (the interface

between groundwater and surface water), and groundwater. (Ex. 134 at 181.)


                                          82
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 83 of 158




      219. The Remedial Investigation Report concluded that

      groundwater is the primary migration pathway for the potential
      transport of Contaminants of Concern (“COCs”) from the various
      source areas. In addition, results indicate that cyanide and fluoride are
      the primary COCs from a contaminant migration/fate and transport
      perspective. All other primary COCs identified in soil, sediment, or
      surface water samples within the source areas appear to be stable and
      not migrating at levels of concern based upon risk assessment results.

(Agreed ^ 25; Ex. 134 at 144; see also Ex. 134 at 182(contaminant table).)

      220. The Remedial Investigation Report determined that the concentrations

of cyanide and fluoride

      are highest adjacent to the primary source areas within the Plume Core
      Area (footprint of elevated concentrations of cyanide and fluoride in
      upper hydrogeologic groundwater), including the West Landfill and
       WSSP]. . . . Cyanide and fluoride emanate from this source area . . .
      and migrate in south/south-westerly direction from the aforementioned
      landfills toward the Flathead River. Total cyanide and fluoride
      concentrations in groundwater within the upper hydrogeologic unit
      decrease with increasing distance away from the landfills.

(Ex. 134 at 183; Baris.)

      221. The Remedial Investigation Report further identified PAHs in the soil

as contaminants of concern. (Baris; see Ex. 134 at 184-85.)

      222. In addition to the Remedial Investigation Report, Roux has

completed, inter alia, the following investigation activities at the Site: Phase I

Characteristics Summary Report, Screening Level Ecological Risk Assessment,

Groundwater/Surface Water Data Summary Report, Supplemental South Ponds

Assessment; Phase II Site Characteristics Data Summary Report, Baseline Human

                                          83
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 84 of 158



Health Risk Assessment, and Baseline Ecological Risk Assessment. (Baris; see

Ex. 134.)

              3. The Feasibility Study

      223. In January and February 2020, EPA and Roux discussed which

remedial alternatives should be retained for detailed review in the Feasibility

Study, to be described in the Feasibility Study Work Plan. EPA and CFAC

decided to preliminarily address these issues in a draft ofthe Technology

Screening portion of the Feasibility Study Work Plan, which Roux submitted, and

EPA and MDEQ reviewed and commented upon. (Baris; see Ex. 213 (response to

comments); Ex. 139(Technology Screening Technical Memorandum).)

      224.     Based on the size and complexity ofthe Site, decision units(DUs)

with common elements or conditions were established to evaluate and address

[contaminants of concern] specific to an environmental media and/or area of the

Site. . .. Ultimately, a set of remedial alternatives will be established and evaluated

for each identified DU.” (Ex. 140 at 31; Baris.) A total of six Decision Units were

defined:

           a. Landfills DUl,comprised of the West Landfill, WSSP, and Center

              Landfill;

           b. Landfills DU2,comprised of the Sanitary Landfill, the Industrial

              Landfill, the East Landfill, and the Asbestos Landfills;



                                          84
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 85 of 158




          c. Soil DU,comprised of soils to the north and within the Main Plant

             Area, including the Former Drum Storage area;

          d. North Percolation Pond DU,comprised of the Northeast and

             Northwest Percolations Ponds;

          e. River Area DU,comprised of the soils, sediment, and surface water

             in the South Percolation Ponds, Backwater Sampling Area, and

             Riparian Channel Area; and

         f Groundwater DU.

(Ex. 140 at 31-41; Baris.)

      225. On October 12, 2020, Roux submitted a draft Feasibility Study Report

to EPA for its review, outlining specific possible alternatives for each of the

Decision Units. (Agreed ^ 26; Ex. 217.)

      226. Roux submitted a revised draft Feasibility Study incorporating EPA’s

and MDEQ’s comments on May 25, 2021. (Baris; Ex. 864.)

      227. While ARCO did not participate in the process of developing the draft

Feasibility Study, it did submit a report with comments to EPA. (See Ex. 844 at

68-72; Baris.) Neither MDEQ nor EPA accepted any of ARCO’s comments.

which specifically alleged “data gaps” regarding contamination from the West

Landfill. In response, EPA and MDEQ stated that “The [Remedial Investigation^

results indicate that W Landfill and WSSP area is the primary source of cyanide


                                          85
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 86 of 158




and fluoride in groundwater at the Site and the Center Landfill is likely a

secondary source.” (Ex. 868 at 20; Baris.)

      228. On June 17, 2021, EPA approved the Feasibility Study. (Ex. 868.)

That Feasibility Study includes the following cost estimates provided by Roux for

evaluated remedial alternatives that are expected to achieve EPA’s remedial goals

for the Site, grouped by Decision Unit:

 Decision Unit        Lowest-Cost           Highest-Cost          Cost of Roux’s
                      Remedy                Remedy                Prefer. Remedy
 Landfills DUl /      $27,716,290           $165,590,849          $45,642,497
 Groundwater DU
 Landfills DU2        $6,967,323            $6,967,323            $6,967,323
 Soil DU              $1,171,948            $1,606,306            $1,237,989
 North Percolation    $2,286,195            $3,129,010            $2,286,195
 Ponds DU
 River Area DU        $1,401,725            $1,401,725            $1,401,725
 TOTALS               $39,543,481           $178,695,213          $57,535,729

{See Ex. 868 at 308-12.) As evidenced above, the remediation costs associated

with Landfills DUl and Groundwater DU are expected to be the primary cost

drivers, underscoring the parties’ dispute over those specific Site features.

      229. Although the potential remedial actions vary greatly by Site area, the

Feasibility Study generally recommends capping and slurry-wall containment for

Landfills DUl; capping and soil covers for Landfills DU2; soil cover and onsite

excavation for Soils DU,North Percolation Ponds DU and River Area DU; and

chemical treatments and monitoring for Groundwater DU. (Baris; see Ex. 868 at

236-52.)

                                          86
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 87 of 158




      230. EPA has not yet selected the CERCLA remedial action for the Site

and will not do so until after publication of a Proposed Plan and issuance of a final

Record of Decision, which is not anticipated until at least 2022. (Stroiazzo.)

Neither CFAC nor ARCO has agreed to design or perform the selected remedial

action at the Site. (Stroiazzo.)

V.    CERCLA COST RECOVERY

      231. Broadly speaking, CERCLA promotes “the timely cleanup of

hazardous waste sites” and ensures “that the costs of such cleanup efforts [are'

borne by those responsible for the contamination.” Burlington N. & Santa Fe. Ry.

Co. V. United States, 556 U.S. 599,602(2009)(internal quotation marks omitted).

To accomplish these goals, the Act imposes strict liability for remediating the

release or threatened release of hazardous substances on four classes of people. 42

U.S.C. § 9607(a). These four classes—which include past and present owners and

operators, transporters, and those who arrange for the disposal or treatment of

hazardous substances—are commonly referred to as “Potentially Responsible

Parties” or “PRPs.” See 42 U.S.C. § 9604(a). CERCLA creates both public and

private remedies against PRPs for financing the “expeditious cleanup of

environmental contamination caused by hazardous waste releases.” Young v.

United States, 394 F.3d 858, 862(10th Cir. 2005).




                                         87
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 88 of 158



      232. Relevant here, CERCLA offers two forms of relief for privately

funded cleanups: cost-recovery and contribution, which are “complementary” yet

procedurally “distinct” remedies. United States v. AtL Research Corp., 551 U.S.

128, 168 (2007). Section 113(f) grants PRPs a right to contribution, 42 U.S.C.

§ 9613(f)(1), while Section 107(a) permits recovery of cleanup costs, 42 U.S.C.

§ 9607(a)(4):

       T]he remedies available under §§ 107(a) and 113(f) complement each
      other by providing causes of action to persons in different procedural
      circumstances. Section 113(f)(1) authorizes a contribution action to
      PRPs with common liability stemming from an action instituted under
      § 106or§ 107(a). And § 107(a)permits cost-recovery (as distinct from
      contribution) by a private party that has itself incurred cleanup costs.

Atl. Research Corp., 551 U.S. at 139 (internal citations omitted). Here, CFAC

asserts both cost-recovery and contribution claims against ARCO.

      233. To succeed on a private claim for recovery under § 107(a), CFAC

must show:(1)that the Site is a “facility” as defined by CERLCA,42 U.S.C.

§ 9601(9);(2)a “release” or “threatened release” of any “hazardous substance'

from that facility has occurred, 42 U.S.C. § 9607(a)(4);(3)such release or

threatened release caused CFAC to ensure response costs that were “necessary

and “consistent with the national contingency plan,” 42 U.S.C. § 9607(a)(4),

(a)(4)(B); and (4) ARCO is within one of four classes of persons subject to liability

under § 107(a). City ofColton v. Am. Promo. Events, Inc.-W., 614 F.3d 998,




                                         88
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 89 of 158



1002-03 (9th Cir. 2010); see also Carson Harbor Vill, Ltd. v. Unocal Corp., 270

F.3d 863, 871 (9th Cir. 2001)(en banc).

      234. The parties agree that they are both “persons” within the meaning of

42 U.S.C. § 9601(21),(Agreed COL fifi 1,2), the Site is a “facility” within the

meaning of42 U.S.C. § 9601(9),(Agreed COL ^ 3), and they were or are both an

 owner” and “operator” of a “facility” at the time of disposal pursuant to 42 U.S.C.

§§ 9601(9) and (20), 9607(a)(1) and (2),(Agreed COL        4, 5). Additionally, the

Court concludes that releases of such hazardous substances have occurred pursuant

to 42 U.S.C. §§ 9601(22) and 9607(a). The parties’ dispute based on the proof at

trial centers on the third element: whether CFAC’s response costs were necessary

and consistent with the National Contingency Plan.

      235. For costs to be recovered under CERCLA,they must be both

(a)“necessary costs of response” and (b)“incurred ... consistent with the national

contingency plan.” 42 U.S.C. § 9607(a)(4)(B); Cadillac Fairview/Calif., Inc. v.

Dow Chem. Co., 840 F.2d 691,695 (9th Cir. 1988). The party seeking recovery

bears the burden of proving necessity and consistency with the National

Contingency Plan. Id.; see also City ofColton, 614 F.3d at 1002-03.

      236. A “response” means a “removal” or “remedial” action. 42 U.S.C.

§ 9601(25). In turn,“removal” actions are those designed to affect an interim




                                         89
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 90 of 158



solution to a contamination problem,see id. § 9601(23), while “remedial” actions

are designed to affect a permanent solution, see id. § 9601(24).

      237. Costs are “necessary costs of response” when “an actual and real

threat to human health or the environment exist[s],” and the costs were incurred in

a response action addressed to that threat. Carson Harbor Vill. Ltd., 270 F.3d at

871, 872; City ofColton,614 F.3d at 1003. Consequently, response costs do not

include the “recovery of private damages unrelated to [a] cleanup effort.” Daigle

V. Shell Oil Co., 972 F.2d 1527, 1535 (10th Cir. 1992).

      238. Costs “are considered consistent with the [National Contingency Plan

‘if the action, when evaluated as a whole, is in substantial compliance’ with it.

City ofColton, 614 F.3d at 1003 (quoting 40 C.F.R. § 300.700(c)(3)(i)). The

National Contingency Plan sets out a detailed list of procedures and requirements

promulgated by EPA and is “designed to make the party seeking response costs

choose a cost-effective course of action to protect public health and the

environment.” Id. (internal quotation marks omitted).

      239. The National Contingency Plan governs all aspects of the response.

from discovery of the release of a hazardous substance, through the investigatory

process, the decision on whether a cleanup is required and, if so, what form it

should take, and implementation ofthe selected response. See 40 C.F.R.

§§ 300.405-300.435. For example, the National Contingency Plan requires certain


                                         90
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 91 of 158



public participation requirements be met and mandates a CERCLA-quality

cleanup. (Muno; Williams.)

      240. To demonstrate National Contingency Plan consistency, a plaintiff

must maintain and provide an accurate accounting of its claimed costs. See

generally 40 C.F.R. § 300.160(a)(1)(“accurate accounting of... private party

costs incurred for response actions”); 40 C.F.R. § 300.700(c)(5)(ii)(providing for

applicability of section 300.160 to private party response actions).

[T]he pvlational Contingency Plan] does not define ‘accurate accounting’ or

otherwise elaborate on what is meant by ‘sufficient.    United States v. W. R.

Grace & Co., 280 F. Supp. 2d 1149, 1180(D. Mont. 2003)(assessing costs

incurred by federal government, which are evaluated under a more lenient

standard). Documentation must be “adequate” and “sufficient,” id., which here

should include at least the underlying invoices with a description of what each cost

was for and when that cost was incurred. Absent such documentation, the Court

cannot determine whether an individual cost was necessary, duplicative of other

costs, or even a response cost at all.

      241. It is necessary to confront the task of determining which of CFAC’s

past costs may be recovered under CERCLA

      242. CFAC alleges that it has incurred $22,726,817.75 in response costs

through March 31, 2021, or “past response costs” for Site-related activities.


                                         91
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 92 of 158




including: public relations, legal services, building demolition and related waste

removal, technical support, employee costs, South Pond bank stabilization and

excavation, well sampling, performance ofthe Remedial Investigation/Feasibility

Study, and EPA reimbursement. (See Ex. 739 (cost summary); Stroiazzo.) Of

those, ARCO argues only approximately $5 million are recoverable under

CERCLA. (Koch;Exs. 1272, 1273.)

      243. Both parties presented expert testimony on recoverable costs, CFAC

relying on the testimony of William Muno,(see Ex. 861) and ARCO relying on the

testimony of Gayle Koch,(see Exs. 1272, 1273), and Marcia Williams. According

to Muno,response costs are interpreted broadly and include all the costs incurred

by CFAC here. On the other hand, Williams testified that many of CFAC’s

response costs are better categorized as operational costs and Koch testified that

CFAC failed to either show costs were necessary or provide accurate

documentation for costs incurred. As with most things, the answer lies somewhere

in the middle.

      244. ARCO seeks to exclude costs on three primary grounds:(1)costs

expended after March 31, 2021;(2)costs not consistent with the National

Contingency Plan; and (3)costs without proof of payment. (Koch; see Ex. 1273.)

The second argument is addressed in the context of CFAC’s specific cost requests.

As to ARCO’s first argument, pursuant to the parties’ pretrial stipulation, costs


                                         92
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 93 of 158



incurred after March 31,2021 are not considered past response costs. As to

ARCO’s third argument, the absence of proof of payment is not an absolute bar to

cost recovery. As conceded by Koch, while evidence of payment may be

indicative ofthe National Contingency Plan requirements that a cost be “incurred'

and supported by accurate documentation, the statute does not explicitly require it.

Accordingly, invoiced costs that are consistent with the National Contingency Plan

and otherwise supported by accurate documentation are recoverable even if there is

no proof of final payment.

      245. The following are recoverable past response costs under CERLCA:

Vendor                       Amount Requested            Amount Recoverable
Allegra Marketing            $2,751.70                   $2,751.70
Attorney Fees                $708,872.48                 $206,082.82
Aqua Terra Restoration       $101,459.00                 $0.00
Calbag                       $7,724,524.84               $0.00
EPA                          $1,059,376.57               $1,059,376.57
ERM Consulting               $265,892.46                 $68,276.08
Green Communications         $515,680.19                 $380,611.01
Haley Beaudry                $59,564.40                  $32,102.60
Hydrometrics, Inc.           $306,607.43                 $231,531.74
IRS Environmental            $64,989.00                  $49,980.00
 Jacob Hall Design           $500.00                     $400.00
 MBS GeoConsulting           $13,337.50                  $13,337.50
 Montana Helical Piers       $325,256.00                 $325,256.00
 Morrison-Maierle            $402,471.73                 $402,471.73
 Mountain States Envt’l      $20,925.00                  $20,925.00
 Servs., Inc.
 MWC Viking Pump Inc.        $34,632.00                  $0.00
 Roux                        $8,814,253.18               $8,594,966.79
 Sandry Construction         $977,533.63                 $977,533.63
 Sard Verbinnen & Co.        $40,000.00                  $0.00


                                         93
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 94 of 158



 John Stroiazzo and         $1,288,190.64               $0.00
 Steven Wright
 TOTAL                      $22,726,808.75              $12,365,603.17

      A.       EPA Remediation

               1. EPA

      246. EPA has billed $1,059,376.57 to CFAC prior to December 31, 2019 in

EPA’s oversight costs pursuant to the Administrative Order on Consent. (Agreed

T| 50; Stroiazzo; Exs. 707, 708, 710, 711; see also Ex. 705, 739(summaries).) This

includes costs incurred by EPA to administer and supervise the Administrative

Order on Consent, including salaries ofEPA employees and their expenses.

(Stroiazzo.)

      247. Because ARCO’s only challenge to these costs was lack of proof of

payment,{see Ex. 1273), the entire amount of $1,059,376.57 is recoverable.

               2. Roux

      248. Roux has been CFAC’s primary contractor, having begun Remedial

Investigation/Feasibility Study work at the Site in 2014, and has been uniquely

engaged with EPA and MDEQ in every aspect ofthe remediation process at the

Site. CFAC seeks to recover $8,814,253.18 it has paid to Roux as part of this

process. {See Ex. 739.) While CFAC’s summary exhibit for the Roux invoices

totals $8,856,941.54,{see Ex. 593), CFAC adjusted that amount at trial to remove

costs incurred after March 31, 2021. (Stroiazzo.)



                                        94
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 95 of 158



      249. According to Koch, only $8,594,966.79 ofthe requested

$8,814,253.18 is consistent with the National Contingency Plan. Costs that are not

recoverable are those related to the facility decommissioning and demolition

(primarily concrete sampling) and projects given “litigation support” designations.

Both challenges are sustained. As discussed below, costs associated with facility

decommissioning and demolition are not recoverable responses costs. Nor are

those associated with the present litigation.

      250. Because ARCO’s only other challenge to Roux’s costs was lack of

proof of payment,(see Ex. 1273), the reduced amount of $8,594,966.79 is

recoverable.

               3. ERM Consulting & Engineering

      251. CFAC seeks to recover $265,892.46 it paid to ERM Consulting for

 strategic support” and water sampling performed on residential wells in the area

known as “Aluminum City.” (See Exs. 481, 739.)

      252. Entries described only as “Strategic Support” or “Revised CFAC

DDD Assessments” are not recoverable. According to Stroiazzo, ERM’s activity

during this period involved categorizing and valuing the assets within CFAC’s

facility. This assessment was solely for the benefit of CFAC and unrelated to the

cleanup ofthe Site. Thus, the first six invoices from ERM—totaling

$197,616.38     are not recoverable. (See Exs. 823, 483, 482, 820, 824, 819.)



                                         95
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 96 of 158



      253. The $68,276.08 ascribed to ERM’s April 2014 residential well

sampling presents a closer question. {See Exs. 821, 822.) ARCO argues that

because these costs pre-date the Administrative Order on Consent and any other

agreement with EPA,there is insufficient evidence to link them to the remediation

itself, as opposed to CFAC’s own interest in assessing its liability. Koch

conceded, however, that if this data was used in the Remedial Investigation

process, it would be recoverable.

      254. On or about April 4, 2014, Weston Solutions, Inc. prepared a Site

Reassessment for the CFAC facility for EPA. {See^x. 1073.) The assessment

reviewed groundwater conditions at the Site, including samples taken from five

residential wells. {See Ex. 1073 at 0440616, 0440622-23.) It contains many

references to the results obtained from those wells and concludes that they contain

several contaminants related to the production of aluminum, including cyanide.

(Ex. 1073 at 0440661-62, 0440668-69.) ERM’s residential well sampling then

occurred right after this report was issued, on April 9-11. {See Exs. 821, 822.)

Thus, while this sampling predates the Administrative Order on Consent, it was

triggered as part of EPA review of the Site and, as explained by Stroiazzo,

continues today as part ofthe EPA process. {See Stroiazzo (discussing length of

sampling and its inclusion in later public meetings); see also Ex. 134 at 23




                                         96
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 97 of 158




(mentioning Aluminum City residential wells).) As testified by Muno, defining the

nature and extent of contamination is required by the National Contingency Plan.

      255. The $68,276.08 ascribed to ERM’s April 2014 residential well

sampling is therefore a recoverable response cost.

             4. Hydrometrics,Inc.

      256. Similarly, CFAC seeks to recover $306,607.43 it paid to

Hydrometrics, Inc. for residential water sampling and other work related to surface

and groundwater at the Site. (See Exs.515,739.)

      257. According to Koch, only $217,762.92 of this amount is consistent

with National Contingency Plan,(see Ex. 1273); excluded costs are those that

(1) predate the Administrative Order on Consent,(2)relate to the MPDES permit

and open pit permit(decommissioning),(3) relate to stopgap work for the South

Percolation Ponds and (4)a lone $121.80 for lack of documentation,(see Ex. 1272

at 42-49).

      258. Koch’s opinion on the permit costs,(2)above, is persuasive. Costs

associated with CFAC’s permitting are not recoverable, this includes those related

to decommissioning the plant.

      259. Certain costs that predate the Administrative Order on Consent,

(1) above, are recoverable, however. Even though Hydrometrics’ December 9,

2014 Invoice is titled “CFAC Discharge Permit” and “Draft,” the services outlined



                                        97
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 98 of 158



primarily regard domestic well sampling and coordination with EPA that occurred

prior to the Administrative Order on Consent. {See Ex. 516.) As a result, the

$9,612.26 in that invoice is recoverable.

      260. As discussed below,(3)above, or costs related to the South

Percolation Ponds stopgap measures are recoverable. As a result, an additional

$4,156.56 is recoverable.

      261. Finally, Koch excludes $121.80 that is noted on Invoice No. 28874

(dated 07/21/2020)for a prior outstanding balance related to Invoice No. 28668.

{See Ex. 1272 at 49; Ex. 829 at 81.) CFAC does not seek to recover costs from any

invoices dated between February 2020 and May 2020. {See Ex. 515 at 17-18.)

This unpaid prior balance arose during that timeframe. Because it was not

documented or requested by CFAC,this amount is not recoverable.

      262. Because ARCO’s only other challenge to Hydrometrics’ costs was

lack of proof of payment,{see Ex. 1273), the reduced amount of $231,531.74 is

recoverable.

               5. MBS GeoConsulting, Ltd.

      263. CFAC seeks to recover $13,337.50 it paid to MBS GeoConsulting,

Ltd. for its peer review ofthe Draft Feasibility Study. {See Exs. 739, 835.)

      264. According to Koch, this cost is not recoverable because the review

was performed after the document was submitted to the agency for approval and it



                                            98
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 99 of 158



appears it was performed by a Canadian company with no experience with the

United States’ CERCLA program.

      265. Koch’s first argument lacks merit as she conflates the date of the

invoice with the date of the service. The final Remedial Investigation was

submitted to EPA in February 2020,{see Agreed ^ 24), and the draft Feasibility

Study was submitted to EPA on October 12, 2020. (Ex. 217). The fact that MBS’s

invoice is dated October 26, 2020 does not mean the work was performed at that

time; rather, it is reasonable to assume that MBS billed CFAC at one time for the

work performed during the draft Remedial Investigation/Feasibility Study process.

      266. Nor is Koch’s second argument persuasive. To be sure, the MBS

invoice does not contain specific time entries of the work performed, the

methodology for peer review used, or MBS’s experience in this field. But

Stroiazzo testified during trial that CFAC hired MBS to review the relevant

remediation documents as part of a “quality control” effort given the numerous site

areas in dispute. For a cost to be recoverable, it must be consistent with a

CERCLA-level cleanup. CFAC’s effort to have “a fresh set of eyes” review the

potential remedies reinforces a cost-effective and quality remediation.

      267. The $13,337.50 CFAC paid to MBS GeoConsulting, Ltd. is therefore

a recoverable response cost.




                                         99
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 100 of 158



      B.      South Percolation Ponds

      268. The South Percolation Ponds are a series of three ponds located on the

south end ofthe Site, adjacent to the Flathead River. (Baris.) Wastewater enters

the South Percolation Pond system from a concrete pipe located on the west end of

the pond system and flows from the pipe into the subsequent ponds through an

unlined ditch. (Agreed ^ 47; Ex. 134 at 55.)

      269. The South Percolation Ponds received water from the sewage

treatment plant, the aluminum casting contact chilling water, non-contact cooling

water from the rectifier and other equipment, process wastewater from the casting

mold cleaning and steam cleaning, non-process wastewater from the fabrication

shop steam cleaning, and stormwater beginning in the early 1960s. (Agreed ^ 48;

Ex. 134 at 55.)

      270. The South Percolation Ponds are “settlement ponds” intended to

reduce solids in wastewater. Under the terms of its MPDES permit, CFAC could

put authorized contaminants in the pond, but could not allow contaminants that

were not authorized by the permit to escape, specifically the settled solids.

(Williams;.yee Ex. 1004.)

      271. In 1946, the Flathead River had a historical side channel where the

ponds were constructed. (Stroiazzo;       Ex. 848 at 61.) In 1963, a dam was

constructed on the eastern end. (Stroiazzo; see Ex. 848-62). Beginning in 2014,



                                         100
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 101 of 158



the river began to naturally change its flow causing further erosion of the bank

directly in front ofthe dam. (Stroiazzo.) Early signs of a potential issue were

erosion at the “toe” of the dam and large, mature trees beginning to fall into the

river. CFAC began to perform regular visual inspections to monitor the dam.

(Stroiazzo.) CFAC first informed EPA of the pending problem in 2015.

(Stroiazzo.)

         272. By 2016, aerial images show that the sandbar in front of the dam had

disappeared and the river began to press directly against the face of the dam.

(Stroiazzo; Ex. 848 at 65.) The dam severely eroded during every subsequent

season, and in the high-water seasons of 2016, 2017, and 2018,the Flathead River

inundated the ponds and severely damaged their eastern end. (Stroiazzo; Ex. 143

at 7.)

         273. As noted in the Remedial Investigation Report, the ponds contained

sediments contaminated with metals(such as barium) which EPA has deemed

contaminants of concern, (^ee Ex. 134 at 100.) Seasonal erosion therefore

presented a risk that the Flathead River could flood the ponds and wash these

sediments into the main river itself. (Stroiazzo; Williams.)

         274. There are two types of costs related to the South Percolation Ponds at

issue here. First, in 2016 through 2018, CFAC constructed a sheet pile dam and

riprap as a “stopgap” to address erosion and release concerns. Second, in 2020,


                                          101
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 102 of 158




CFAC signed a separate Administrative Order on Consent with EPA to remove the

temporary impoundment and return the dam and ponds to their natural state.

ARCO challenges costs related to the former but not the latter. As a result, the

discussion below focuses on CFAC’s “stopgap” efforts.

      275. In August 2016, CFAC installed a sheet pile dam. (Stroiazzo; see Ex.

848 at 66.) The proposal was discussed with EPA and MDEQ,and EPA concurred

with efforts to move forward with a stopgap option. (Stroiazzo.)

      276. In 2017 and 2018, as a compliment to the steel pile dam,CFAC

constructed a riprap wall approximately 10 feet inland from the then-existing bank

of the dam. (Stroiazzo; see Ex. 848 at 67.) Prior to doing so, CFAC considered

whether further stabilization work was necessary and had Roux evaluate four

alternatives, including a no action option. (Stroiazzo; see Ex. 306 at 7.) CFAC

ultimately concluded that stabilization work was necessary, and it could not wait

for the full Remedial Investigation/Feasibility Study process to be completed for

the Site. (Stroiazzo.)

      277. EPA was informed of these actions and stated that they “understand

the urgency ofthis due to the riverbank conditions and timeframe constraints for

the season. (Ex. 308; see also Ex. 309 (describing county’s approval of activity

as “good news”); Ex. 310(expressing appreciation for efforts).) MDEQ was also

kept informed and expressed its own appreciation. {See Ex. 315.) Stroiazzo does


                                        102
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 103 of 158




not recall any criticism from MDEQ or EPA regarding the temporary early work of

either the steel pile dam or riprap. To the contrary, he testified that they supported

and voiced a positive response.

      278. CFAC conducted and completed these projects early and outside of

the main river channel. This saved both time and cost, because CFAC did not have

to implement other bank stabilization solutions in the Flathead River itself, which

would have required substantial additional permitting and costly in-river

construction techniques that would have delayed any remedy and caused more

significant environmental concerns. (Stroiazzo.)

      279. The sheet pile and riprap were both intended as stopgap measures to

stabilize the bank, minimize the risk of further erosion, and prevent the

unauthorized release of contaminated sediments from the South Percolation Ponds

into the Flathead River. (Stroiazzo; Williams; see also Ex. 1004.) They were

effective as stopgap measures. They were not, however, sufficient to address the

long-term risk that a particularly strong high-water season could cause the ponds to

be washed away,thereby releasing the pond’s contaminated sediments into the

Flathead River. (Stroiazzo.)

      280. In EPA’s and MDEQ’s comments to the Feasibility Study Work Plan,

EPA wrote that,

      given the uncertainty regarding the long-term stability of the dam
      separating the Flathead River from the ponds, CFAC/Roux propose

                                         103
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 104 of 158




      early action at the South Percolation Ponds. Rationale for the need for
      early action was discussed during the conference call between
      EPA/MDEQ and CFAC on February 20, 2020 and is detailed in the
      meeting minutes. During the conference call, the project team agreed
      that, if feasible, an expedited schedule for the work is warranted to
      reduce the potential risk in the event of dam failure or extreme erosion.

(Ex. 1006; Stroiazzo.)

      281. On July 22, 2020, CFAC and EPA entered a separate Administrative

Order on Consent providing for the performance of an EPA-approved removal

action by CFAC. (Ex. 143.) This Administrative Order on Consent recognized

that prior inundation and erosion events required CFAC to undertake temporary

measures pending a longer-term resolution of the problem. (Ex. 143 at 7.)

Pursuant to the Administrative Order on Consent, the final remedy would involve

excavation ofthe sediments by CFAC and its contractor, thereby eliminating any

risk of the river’s being contaminated with barium or other metals classified by the

Remedial Investigation Report as contaminants of concern. (See generally Ex.

143; Stroiazzo.)

      282. In 2021, the ponds were excavated, the pipes leading to the pond were

decommissioned, and the dam that formed the ponds was removed, allowing the

Flathead River to reclaim that side channel. (Baris.) This required removal of

both the sheet pile dam and riprap. (Baris.) The work was performed during Fall

2020 and Spring 2021 under the supervision ofEPA pursuant to an Administrative

Order on Consent. (Baris.) MDEQ and the public were also involved in the plan

                                        104
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 105 of 158



and comment portions. The contaminated sediment was removed by truck and

hauled to the Industrial Landfill. (Baris.)

      283. As a result of CFAC’s prior EPA-overseen temporary measures and

the now-completed, EPA-approved final remedy, EPA will not be required to

address South Percolation Ponds bank stabilization as part of a site-wide final

remedy. (Muno.)

      284. ARCO challenges the costs related to the “stopgap” measures on two

grounds, first arguing that proper containment ofthe sediments within the ponds

was a closure obligation and second arguing that because the dam and riprap had to

be removed to implement the Administrative Order on Consent, they were not

consistent with the final remedy as required by the National Contingency Plan.

Neither argument is persuasive.

      285. As to the closure obligation argument, ARCO insists that as the owner

and operator ofthe Site, CFAC was obligated to properly close the South

Percolation Ponds in a way that protected human health and the environment from

the contaminated sludge and sediments that were and continue to be present in the

ponds following CFAC’s termination of industrial operations in 2009 and the

termination of its MPDES discharge permit in 2019. But as Stroiazzo testified, the

Flathead River began to change course in 2014,threatening the existing dam and




                                         105
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 106 of 158



ponds in a way not previously apparent. The timing and nature of that threat took

the necessary action beyond operation closure obligations.

      286. As to ARCO’s second argument, certain short-term actions (“removal

actions”) can be taken to address immediate releases or threatened releases of

contaminated substances. 40 C.F.R. § 300.415. In such circumstances, action can

include “[sjtabilization of berms, dikes, or impoundments ... where needed to

maintain the integrity of the structures.” § 300.415(e)(3). Those actions, however.

must “to the extent practicable, contribute to the efficient performance of any

anticipated long-term remedial action with respect to the release concerned.

§ 300.415(d). Here, the sheet pile dam and riprap had to be removed when the

South Percolation Ponds were fully excavated as part ofthe final remedial action.

Contrary to ARCO’s position, however, that does not make them inconsistent with

one another. As opined by Muno,the stopgap measures were necessary to prevent

the release and spread of contaminated sediments into the Flathead River. Put

differently, the stopgap efforts were taken to contain the contamination until it

could be addressed more permanently; the sheet pile dam and riprap achieved that

goal. While ARCO may be correct that a more cost-effective approach would have

been to fully excavate in the first instance, the National Contingency Plan does not

require the most efficient action, simply one consistent with its mandate.




                                         106
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 107 of 158



      287. As Williams testified, the stabilization work was done to prevent

unauthorized materials from entering the Flathead River. (Williams.)

      288. Contrary to ARCO’s argument, the “stopgap” efforts were consistent

with the National Contingency Plan and are therefore recoverable response costs.

             1. Morrison-Maierle,Inc.

      289. CFAC seeks to recover $402,471.73 it paid to Morrison-Maierle, Inc.

for engineering services related to the stabilization and excavation ofthe South

Percolation Ponds. (Exs. 581, 739.) Morrison-Maierle was CFAC’s general

contractor for the removal action. (Stroiazzo; see Ex. 836.)

      290. According to Koch, only $162,096.21 ofthis amount is consistent

with National Contingency Plan,{see Ex. 1273), because Morrison-Maierle’s work

on the stopgap measures was not consistent with the final remedy,{see Ex. 1272 at

55-60).

      291. Because the stopgap activities were consistent with the final remedy,

as explained above, and ARCO’s only other challenge to Morrison-Maierle’s costs

was lack of proof of payment,{see Ex. 1273), the total amount of $402,471.73 is a

recoverable response cost.

             2. Montana Helical Piers

      292. CFAC seeks to recover $325,256.00 it paid to Montana Helical Piers

for the 2016 sheet pile installation. (Exs. 579, 739.)



                                         107
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 108 of 158



      293. Because all of Montana Helical Piers’ costs are associated with the

stopgap measures and not the final remedy, Koch opines that they are not

consistent with the National Contingency Plan and therefore not recoverable.

      294. Based on the conclusion reached as to stopgap measures discussed

above, the total amount of $325,256.00 is a recoverable response cost.

             3. Sandry Construction

      295. CFAC seeks to recover $977,533.63 it paid to Sandry Construction for

its installation of the riprap; site grading; excavation; revegetation relating to

stabilization and excavation ofthe South Percolation Ponds. (Exs. 701, 739.)

While the invoice summary totals $1,424,716.50,(see Ex. 701 at 2), that

improperly includes invoices that post-date the March 31, 2021 cutoff date.

      296. According to Koch, only $639,100.63 of this amount is consistent

with National Contingency Plan,(see Ex. 1273), once again because work on the

pre-Administrative Order on Consent stopgap measures was not consistent with the

final remedy,(see Ex. 1272 at 71-72).

      297. Based on the conclusion reached as to “stopgap” measures discussed

above, and ARCO’s only other challenge to Sandry Construction’s costs was lack

of proof of payment,(see Ex. 1273), the total amount of $977,533.63 is a

recoverable response cost.




                                          108
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 109 of 158



      C.     Plant Demolition and Backfilling

      298. CFAC also seeks to recover costs associated with the demolition of

the Main Plant Building.

             1. Calbag

      299. The primary contractor for this work was Calbag Resources LLC

(“Calbag”). In 2015, CFAC entered into agreements with Calbag for Calbag to

take title and possession of, demolish, and remove certain facility structures and

equipment. EPA did not review or approve any ofthose agreements. (Stroiazzo.)

Calbag’s demolition and removal of the Main Plant buildings and the removal of

asbestos and chemicals from those buildings was not part of any CERCLA

investigation or response action, was not part of the remedial action selected by

EPA for the Site and was not overseen or authorized by EPA. (Wright.)

      300. CFAC and Calbag, however, entered into an Administrative Order on

Consent with MDEQ governing the removal of SPL from the facility. (Agreed

H 51; Exs. 46-48 (agreements), 68(Calbag Administrative Order on Consent).)

Notably, however, that Administrative Order on Consent explicitly states that it

 does not address the demolition and disposal of any building, structure, or

equipment associated with aluminum processing or reduction at the Facility.” (Ex.

68 at 5.)




                                         109
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 110 of 158



      301. The 2015 Asset Purchase and Demolition Agreements contain

detailed inventory ofthe items Calbag acquired. Specifically, Calbag acquired,

among other items: the buildings and installations; aluminum and other metal

materials inside or incorporated into the buildings and installations; the SPL and

carbon in the decommissioned pots; “Universal Waste”(defined as batteries.

pesticides, mercury-containing equipment, and bulbs lamps); asbestos set forth on

the Asbestos Survey; lead-based paint; and fume dust. (Agreed       52; Ex. 45 at 2,

9; Ex. 47 at 2, 8; Doc. 91 at ^ 20.)

      302. In June 2016, MDEQ issued a Waste Management Plan for Calbag,

which set forth the procedures governing the removal of various RCRA hazardous

wastes, other hazardous substances, and solid wastes, including SPL (or K088),

PCBs, asbestos-containing materials, and contaminated concrete, from the facility.

(S'ee Ex. 297; Stroiazzo.) CFAC was not a party to that Plan. (Stroiazzo.) The

Plan provided that “CFAC may crush the concrete from the ground level floor,

supports and other concrete structures to be used later as fill material. The

regulatory levels that will determine what can be used as fill material will be made

under a different regulatory program.” (Ex. 297 at 18.)

      303. Calbag finished its work under the Asset Purchase and Demolition

Agreements in the first quarter 2019. (Agreed T| 55; Doc. 91 at ]| 28.)




                                         no
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 111 of 158




      304. CFAC seeks to recover costs for three types of service performed by

Calbag:(1)asbestos abatement;(2)concrete crushing and backfilling; and

(3)hazardous/solid waste disposal. In total, CFAC seeks to recover $7,724,524.84.

(Exs. 328, 739.)

      305. At trial, CFAC conceded that the amount sought for asbestos

abatement work, $2,874,401.95, is foreclosed by the parties’ 1988 Settlement.

(See Ex. 1216 at ^ 2.) This amount is therefore no longer being sought and is not

recoverable.

      306. CFAC is seeking recovery of$4,598,500.00 in past costs for concrete

crushing and backfilling in connection with the demolition ofthe Main Plant

Buildings. To be recoverable, these activities must be necessary to the

containment and cleanup ofa release or threatened release of a hazardous

substance. Costs that are undertaken for other reasons—such as routine

maintenance or solely enhancing the use or value ofa property—are generally not

recoverable. See Sealy Conn. Inc. v. Litton Indus., Inc., 93 F. Supp. 2d 177, 188-

89(D. Conn. 2000)(finding that decision to demolish building was based on

business considerations and not remediation and so plaintiff could not recover

demolition costs). That necessity determination, however, does not turn “on

whether a party has a business or other motive in cleaning up the property, but

whether there is a threat to human health or the environment and whether the



                                        111
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 112 of 158



response action is addressed to that threat.   Carson Harbor, 270 F.3d at 872. Put

differently, “[t]he issue is not why the landowner decided to undertake the cleanup,

but whether it was necessary.” Id.

      307. Here, there is no evidence that CFAC’s expenses for building

decommissioning and demolition were a response to a release or threatened release

of hazardous substances. In fact, the evidence suggests just the opposite.

      308. Stroiazzo’s testimony made clear that the Main Plant Building had

simply been abandoned when production stopped, describing it as if“someone

turned off a switch and walked away.” The Main Plant Building was therefore in

disrepair and needed to be demolished to recoup any value.

      309. Nonetheless, demolition activities were not ordered by EPA and there

is no basis to conclude that they ever would have been required as part of the

CERCLA cleanup of the Site. Although CFAC presented evidence that EPA was

asked to authorize Calbag’s plan for disposing of contaminated concrete,{see also

Ex. 1003 (prohibiting on-site disposal of fluoride-contaminated concrete)), that

was only after demolition had occurred. Calbag’s activities and their attendant

costs appear to be the result of business decisions focused on positioning the

property for future sale and use. While Muno testified that it is easier and less

expensive to address potential threats to the health and environment earlier rather




                                         112
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 113 of 158



than later, he puts the cart before the horse by ignoring CERCLA’s “necessity

requirement.

      310. Muno also testified that he believed the building would have been

removed as part of a final remedy because it could not be used as anything else due

to the “ubiquitous” contamination of the structure. Yet multiple witnesses testified

that buildings are rarely removed during CERCLA actions, and generally it is only

done if the structure prevents the removal of contaminated soils beneath the

building. (Williams; Johnson; Jewett.) Here, CFAC presented no evidence that

building removal was necessary to address contaminated soil beneath the structure.

To the contrary, Baris testified that such removal was not necessary to address soil

contamination. And,to the extent the concrete itself was contaminated, the record

suggests such contamination only became an issue once demolition began and the

concrete had to be moved. Additionally, CFAC’s decision to backfill the

basements of the former structure with concrete shows that if future soil removal

were a cleanup goal, CFAC’s actions were not consistent with that final remedy.

      311. Moreover, the timing of the building demolition and correspondence

regarding its purpose and progress indicate it was intended to enhance the future

use or value of the property. While such a finding is not always contrary to

necessity, it undermines necessity under the facts ofthis case.




                                        113
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 114 of 158



      312. Because CFAC fails to show that the demolition ofthe Main Plant

Building was necessary to the cleanup, costs associated with the concrete removal

and backfilling are not recoverable.

      313. Finally, CFAC seeks to recover Calbag’s costs related to certain waste

disposal services, including disposal of hazardous substances ($139,379.66),

auction of debris ($3,698.82), samples taken ($3,100.20),“housekeeping'

($21,2019.42), and waste disposal ($84,344.79). As opined by both Williams and

Koch,the removal and proper disposal of hazardous substances from the Main

Plant Building at the time of closure was CFAC’s obligation as the owner and

operator of the plant. While such costs are not necessarily mutually exclusive of

recoverable costs under CERCLA,CFAC fails to show how these activities would

have been necessary had it not made the business decision to demolish the Main

Plant Building. They are therefore not recoverable response costs.

             2. Aqua Terra Restoration

      314. CFAC seeks to recover $101,459.00 paid to Aqua Terra Restoration

for work involved with reclamation of a borrow pit onsite and obtaining additional

clean backfill therefrom to fill the basements, tunnels, and cavities at the Site left

by CFAC’s crushing and removal of concrete. (Exs. 386, 739; Stroiazzo.)

      315. According to Koch, none of this amount is consistent with National

Contingency Plan,(see Ex. 1273), because it is related to facility decommissioning



                                          114
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 115 of 158



not cleanup,(see Ex. 1272 at 6). Because Koch is correct, none of this amount is a

recoverable response cost.

      D.     Removal of Hazardous Materials and Wells

      316. CFAC also seeks to recover costs associated with removing hazardous

waste that remained on the Site following the closure of the facility, as well as the

decommissioning of certain existing groundwater wells.

      317. This presents a closer question than the Plant demolition because there

is no dispute that these materials would need to be removed as part ofthe

CERCLA final remedy even ifthe Plant building remained in place. While ARCO

insists CFAC had an obligation as an operator to remove these materials at the time

the facility closed, Williams conceded that operator obligations and response costs

are not always mutually exclusive so long as the requirements of the National

Contingency Plan are met. Because removal of these materials was necessary to

the cleanup action and consistent with the National Contingency Plan, the

associated costs are recoverable. The costs associated with the well removal

performed by MWC Viking Pump, however, are not.

             1. Mountain States Environmental Services, Inc.

      318. CFAC subcontracted with Mountain States Environmental for

“[ojffsite waste disposal of drums containing hazardous substances.” (Doc. 91 at

   36, 38.) Mountain States removed as part of plant decommissioning drums



                                         115
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 116 of 158




containing, among other chemicals, transformer oil, pyrotek, L-30, fire

extinguisher powder,joint compound, and fire-fighting foam concentrates in 2018-

2019. (Doc. 91 at K 37; Agreed T1 54.)

      319. CFAC seeks to recover $20,925.00 it paid to Mountain States for this

work. (Exs. 588, 739.)

      320. According to Koch, only $1,250.00 ofthis amount is consistent with

the National Contingency Plan,{see Ex. 1273), because the remaining amount is

related to the facility decommissioning,{see Ex. 1272 at 60). But, as discussed

above, this activity is distinguishable from the Plant demolition and necessary to

the cleanup.

      321. Because ARCO’s only other challenge to these costs was lack of

proof of payment,{see Ex. 1273), the total amount of $20,925.00 is recoverable.

               2. IRS Environmental

      322. CFAC seeks to recover $64,989.00 paid to IRS Environmental for

removal and disposal of capacitors containing PCBs. (Exs. 544, 739; Stroiazzo.)

      323. According to Koch, none ofthis amount is consistent with National

Contingency Plan,{see Ex. 1273), because it is related to operator obligations

during the closure of a facility and certain work ($15,000 worth) had yet to be

performed,{see Ex. 1272 at 50; Ex. 545).




                                         116
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 117 of 158



      324. As discussed above, the fact that CFAC should have removed these

materials as part of its closure ofthe facility does not disqualify them as response

costs. However, Koch is correct regarding the $15,000 reduction noted on the

invoice,(see Ex. 545), so only $49,980.00 is a recoverable cost(note that despite

CFAC requesting $64,989.00 for this invoice, the invoice is only for $64,980.00, a

$9 difference).

               3. MWC Viking Pump

      325. CFAC seeks to recover $34,632.00 paid to MWC Viking Pump on

October 14, 2017 for its dismantling of five water production wells and fabrication

and installation of extended well, salvage valves, and fittings. (Exs. 592, 739;

Stroiazzo.) According to CFAC,these wells need to be removed because they

could have become contaminated with hazardous substances if left in place.

(Stroiazzo.)

      326. According to Koch, none of this amount is consistent with National

Contingency Plan,(see Ex. 1273), because it is related to operator obligations

during the closure of a facility,(see Ex. 1272 at 60).

      327. While closure obligations do not necessarily disqualify a cost from

compliance with the National Contingency Plan, there is no evidence that the

removal of these wells would have been required under the CERCLA cleanup or a

final remedy. As a result, they are not recoverable costs.



                                         117
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 118 of 158



      E.    Public Relations

      328. The National Contingency Plan requires private parties to provide

opportunities for meaningful public comment concerning selection of a CERCLA

response action. 40 C.F.R. § 300.700(6).

      329. CFAC has held Community Liaison Panel meetings since 2015 which

were open to the public, at which the public was informed about developments

concerning and progress in cleaning up the Site, and at which CFAC took

questions from the public regarding the cleanup. CFAC also received EPA’s

feedback on draft agendas for Community Liaison Panel meetings. {See Exs. 287-

89, 292, 295, 299, 300(meeting minutes).) EPA approved the agendas for these

meetings. (Stroiazzo.) During these meetings, Stroiazzo and Otis updated the

public on current activities at the Site and took questions and comments.

            1. Allegra Marketing

      330. CFAC seeks to recover $2,751.70 for printing public newsletters and

public-facing materials by Allegra Marketing. (Stroiazzo; Exs. 739, 832.)

Because ARCO’s only challenge to these costs was lack of proof of payment,{see

Ex. 1273), the full amount of $2,751.70 is recoverable.

            2. Ann Green/Mary Green Communications

      331. CFAC seeks to recover $515,680.19 it paid to Ann Green

Communications and Mary Green Communications (referred to collectively as

 Green Communications” where appropriate) for public relations consulting and

                                        118
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 119 of 158




communications services. (See Exs. 330, 739.) Ann Green retired during the

Remedial Investigation process and was replaced by her daughter, Mary Green.

(Otis.)

      332. Green Communications’ work included arranging the Community

Liaison Panel meetings, drafting public-facing materials for the Community

Liaison Panel meetings and CFAC Project Updates, and interfacing with local

stakeholders and public officials. (Stroiazzo; see Exs. 209, 293, 1228 (project

updates).) Green Communications also maintained an informational website about

the Site, http://www.cfacproject.com, and a 1-800 informational telephone number;

organized and held multiple open-house site tours ofthe Site, which were open to

the public; provided routine in-person project updates to federal, state, and

municipal entities; and received guidance and direction from the EPA Public

Relations Project appointed official assigned to this remediation. (Stroiazzo; see,

e.g.. Ex. 843 (slides for presentation).)

      333. According to Koch, only $380,611.01 of the requested amount is

consistent with the National Contingency Plan. (See Ex. 1273.) Although Koch

provides specific reasons for rejecting individual entries,(see Ex. 1272 at 1-6),

most of her excluded costs are based on the fact that many of invoices (principally

those from Mary Green Communications) do not include a summary of services

but merely state the individual who performed the work and the number of hours


                                            119
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 120 of 158



billed. (Cowpare Ex. 336 with Ex. 376.) In response, CFAC did not offer

additional documentation from Green Communications about the work performed;

rather, Andrew Otis, CFAC’s regulatory compliance attorney, testified that the

work and services performed by Green Communications remained the same across

the entire Remedial Investigation process regardless of the detail provided in a

particular invoice. (Otis.) The question then is whether this is sufficient evidence

to meet the “accurate” documentation requirement of the National Contingency

Plan.      40 C.F.R. § 300.16(a)(1). Itisnot.

        334. If Green Communications was only performing work related to the

cleanup, then Otis’s testimony would likely be sufficient to show recoverable

costs. However, invoices with detailed entries show that not all Green

Communications’ time is related to the cleanup of the Site. For example, in a May

2017 invoice, Ann Green Communications includes numerous hours related to the

 Gateway Project,” which is general “PR” for CFAC unrelated to the cleanup.

(See Ex. 358 at 4.) There are also numerous entries related to the facility

decommissioning.

        335. Because it cannot be assumed that Green Communications’

generalized work was associated with response action, CFAC’s evidence only

supports a finding that $380,611.01 of the costs related to Green Communications

are recoverable response costs.


                                         120
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 121 of 158



              3. Haley Beaudry

      336. CFAC was billed $59,564.40 for public relations consulting and

communications services by Haley Beaudry through November 2015, which

included preparation of materials for Community Liaison Panel meetings, interface

with public officials and stakeholders concerning the Site’s listing on the National

Priority List, and communications regarding well sampling. (Exs. 510, 739;

Stroiazzo.)

      337. According to Koch, only $32,102.60 of the requested amount is

consistent with the National Contingency Plan. (See Ex. 1273.) Koch testified that

CFAC should not be permitted to recover for Beaudry’s work related to

(1)CFAC’s opposition to the National Priority List listing;(2) general “PR” for

CFAC; and(3) work related to other non-recoverable costs (such as building

decommissioning). (See Ex. 1272 at 40^2.) All three challenges are sustained.

CFAC’s contention that opposing National Priority List listing could contribute to

the cleanup defies logic.

      338. Based on the above, only $32,102.60 of the costs related to Haley

Beaudry are recoverable response costs.

              4. Jacob Hall Design

      339. CFAC seeks to recover $500 for design and maintenance of the

current CFAC website by Jacob Hall Design. (Stroiazzo; Exs. 739, 833.)



                                        121
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 122 of 158



However, only $400.00 of the amounts invoiced was billed prior to March 31,

2021. (SeeEx.S33.)

      340. Because ARCO’s only other challenge to these costs was lack of

proof of payment,(see Ex. 1273), the reduced amount of $400.00 is recoverable.

             5. Sard Verbinnen & Co.

      341. CFAC seeks to recover $40,000.00 for public relations consulting and

communication services by Sard Verbinnen & Co. (Exs. 739, 837.) While CFAC

alleges that this work involved community outreach and outreach to federal, state,

and municipal entities,(see Doc. 125 at ^ 260), the single-page invoice provides no

description of the services provided, nor did CFAC present any testimony on this

matter at trial. CFAC has therefore not shown that these are recoverable costs

under CERCLA.

      F.     Attorney Fees

      342. Whether attorney fees may be recoverable under CERLCA depends

on whether the fees are for litigation- or remediation-based services. Key Tronic

Corp. V. United States, 511 U.S. 809, 819-20 (1994). Litigation fees, which can

include time spent on negotiations between EPA and a private party, are not

recoverable. Id. at 820. On the other hand,“lawyers’ work that is closely tied to

the actual cleanup” that “significantly benefit[s] the entire cleanup and serve[s] a

statutory purpose apart from the reallocation of costs” may be recoverable. Id.



                                         122
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 123 of 158




Recoverable expenses include those for services akin to those performed by

 engineers, chemists, private investigators, or other professionals who are not

lawyers.” Id. “These kinds of activities are recoverable costs of response clearly

distinguishable from litigation expenses.” Id. For example,“work performed in

identifying other PRP’s falls into this category.” Id. This exception is narrowly

interpreted. See, e.g., Fireman’s Fund Ins. Co. v. City ofLodi, 302 F.3d 928, 953

(9th Cir. 2002); City ofSeattle v. Monsanto Co., 387 F. Supp. 3d 1141, 1158(W.D.

Wash. 2019).

      343. CFAC seeks to recover $708,872.48 in attorney fees paid to three

different law firms beginning in March 2013 and continuing into 2021. (Exs. 712,

739.) In doing so, CFAC has divided the work performed by the attorneys into

five categories:(1)Pre-Remedial Investigation/Feasibility Study activities;

(2) Review and Implementation of Remedial Investigation/Feasibility Study;

(3)Public Outreach and Communication;(4)Facility Demolition and Removal;

and(5) South Percolation Ponds Stabilization. {See Ex. 712.)

      344. Because demolition costs are not recoverable as discussed above, the

attorney fees associated with Category 4, totaling $21,929.73 are not recoverable.

      345. CFAC’s remaining service categories are more difficult to assess as

the category titles alone do not provide sufficient detail to determine the nature of

the work and whether it would be considered a CERCLA response cost under Key



                                         123
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 124 of 158




Tronic and subsequent Ninth Circuit law. For that reason, it is necessary to

consider specific time entries with work descriptions cataloged in Ex. 712-1.

      346. ARCO’s expert Koch testified that none ofthe attorney fees requested

are consistent with the National Contingency Plan because the descriptions ofthe

services performed by these law firms do not mention any work related to

identifying other PRPs. And, indeed, no such work is required at this Site because

there have been only two owners/operators of the Site, CFAC and ARCO,both of

whom are readily identifiable and known to one another. Nor does Koch believe

there are any work descriptions meeting the Supreme Court’s Key Tronic

exception: “work that is closely tied to the actual cleanup” that “might well be

performed by engineers, chemists, private investigators, or other professionals who

are not lawyers” and that “significantly benefited the entire cleanup effort and

served a statutory purpose apart from the reallocation of costs.” Key Tronic, 511

U.S. at 820; {see Ex. 1273). For example, Koch identified numerous descriptions

of work entirely unrelated to the CERCLA cleanup effort, such as: work on closing

down the aluminum reduction works and disposition of the Site and internal lawyer

conferences, including conferences with and among CFAC trial counsel, and

lawyers’ telephone calls, meetings and travel concerning undisclosed subjects or

containing generic references to “strategy.




                                         124
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 125 of 158



      347. Koch testified that other work descriptions also concern efforts to

protect CFAC from CERCLA and CECRA liability or to manage that liability,

such as work on: CFAC’s response to EPA’s CERCLA § 104(e) information

request; CFAC’s privilege log for its CERCLA § 104(e)response; an aborted

negotiation of an Administrative Order on Consent with MDEQ;financial

assurance to be provided by CFAC; negotiating Administrative Order on Consents

with EPA; reviewing draft and final technical and public relations documents;

reviewing and advising on responses to agency comments; interviewing potential

consultants; making Freedom of Information Act requests to EPA; reviewing

EPA’s costs claims and identifying costs to challenge; and negotiating with EPA

on draft technical documents. Koch is correct that fees for such work are excluded

by Key Tronic because they seek to protect CFAC’s interests as a PRP or to

reallocate costs from CFAC to ARCO.

      348. Moreover, Andrew Otis, CFAC’s regulatory counsel, testified that his

work for CFAC went beyond cleanup efforts, describing his services broadly as

 strategic” assistance.

      349. Additionally, Koch persuasively testified that while some ofthe tasks

performed by the attorneys could possibly be associated with the cleanup, paying

attorney rates for such activity is not cost efficient under CERLCA.




                                        125
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 126 of 158




      350. As a result, fees requested for Categories 1, 2, 3, and 5 ($686,942.75)

are not recoverable in full. Nevertheless, review of the attorneys’ individual time

entries shows that they spent time on non-litigation related activities associated

with the CERCLA cleanup and that it was cost efficient for the attorneys to be

involved in those tasks. For example, time spent working on public outreach and

meeting and getting the necessary permits for the South Percolation Pond stopgap

action.

      351. Moreover, the inclusion of these specific entries makes this different

from the costs associated with Green Communications, discussed above, and

Glencore’s internal employees, discussed below. For counsel, CFAC met its

burden of providing accurate documentation ofthe work performed.

      352. Accordingly, 30% of CFAC’s requested attorney fees(minus those

spent on decommissioning) are deemed recoverable, for a total of $206,082.82.

      G.     Glencore/CFAC Employees

      353. CFAC also seeks to recover for the salaries and expenses oftwo

corporate employees involved with the cleanup effort, John Stroiazzo and Steve

Wright. CFAC seeks to recover $1,288,190.64 related to these costs. (Ex. 484,

739.) According to Otis, Stroiazzo “led” CFAC’s team and Wright’s knowledge

was critical” to developing the Remedial Investigation/Feasibility Study. (Otis.)




                                         126
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 127 of 158



      354. EPA often seeks to recover its own internal employee costs as

response costs. See, e.g., United States v. Chapman, 146 F.3d 1166 (9th Cir.

1998). But EPA supports such claims with detailed evidence. M at 1171
                                                                     79 ((
(explaining that EPA provided court with “detailed cost summaries,       declarations

from EPA staff, attorneys, accountants, and supervisors attesting to the work they

performed and the time spent,” and “extensive documentation of costs in the form

of timesheets and payroll documents”). Few courts have considered the

recoverability of private party internal employee costs when “the labor was

expended on matters addressed to the threat to human health created by the release

of a hazardous substance.” Santa Clara Valley Water Dist. v. Olin Corp., 655 F.

Supp. 2d 1066, 1072(N.D. Cal. 2009). At a minimum,the private plaintiff bears

the burden of proving that these internal costs are for labor undertaken to perform

the cleanup and not part ofthe plaintiffs ordinary business. Id

      355. The primary dispute over these costs is that neither Stroiazzo nor

Wright kept detailed time sheets; instead, both individuals seek to recoup a

percentage of their overall salary or compensation (plus expenses,{see Ex. 484)).

ARCO insists that this does not meet the documentation requirements under

CERCLA. See 40 C.F.R. § 300.16(a)(1)(requiring an “accurate accounting” of

costs for recovery under CERCLA). That argument is persuasive.




                                        127
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 128 of 158




      356. As an initial matter, it is undisputed that both Stroiazzo and Wright

performed work relevant to the cleanup action including such activity as

coordinating public meetings and overseeing sampling efforts, the cost of which

would generally be recoverable under the National Contingency Plan. But that is

all the record shows. While both Stroiazzo and Wright testified to the percentage

oftheir time they believe they devoted to cleanup work, the actual timeline of the

Site and their expenses indicate numerous activities related to CFAC’s corporate

goals and permits and unrelated to the cleanup. Additionally, both testified to

work spent on the present litigation, which is not recoverable.

      357. Ultimately, CFAC has failed to meet its burden of keeping an accurate

accounting of the labor costs associated with the cleanup. See City of Wichita v.

Trs. ofAPCO Oil Corp. Liquidating Trust, 306 F. Supp. 2d 1040, 1095-96(D.

Kan. Dec. 31,2003)(declining to award employee salaries because “no one kept

any sort of contemporaneous records regarding how much time each employee

devoted to ... response actions”).

      358. That conclusion is only strengthened when any effort is made to

actually apply a percentage recovery to either Wright or Stroiazzo or review their

expenses. As argued by ARCO,numerous expenses are tied to non-cleanup

activities such as the MPDES permit and appeal.




                                        128
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 129 of 158



      359. CFAC has not met its burden to prove that the internal employee costs

it claims are recoverable as CERCLA response costs.

      H.      Costs Barred By Agreement

      360. ARCO further argues that certain recovery costs—past and future-

are barred by the terms of the parties’ agreements. While ARCO is correct

regarding asbestos-related costs, its argument regarding smelter operations is not

persuasive.

      361. As discussed above, CFAC expressly waived and released ARCO

from all claims with respect to asbestos-containing materials at the Site in the 1988

Settlement. Accordingly, CFAC cannot recover any alleged costs related to the

presence and remediation of asbestos at the Site, including approximately $2.85

million for past asbestos abatement in the plant buildings and approximately

$450,000 for future improvements to soil covers at the Asbestos Landfills. {See

Ex. 868 at 513.)

      362. ARCO insists, however, that even if CFAC does not owe ARCO a

complete indemnity for all damages, losses, and out-of-pocket expenses alleged in

this case, including those resulting from events or conditions in existence prior to

September 17, 1985, CFAC still must indemnify ARCO for such damages and

expenses to the extent they “aris[e] ... out of obligations or liabilities” that “relat[e^

to the operation of the Smelter Business” after that date. (Ex. 1 § 10(b)(iii).) The



                                           129
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 130 of 158



Acquisition Agreement is not ambiguous on this point, and CFAC has

acknowledged this obligation.

      363. The Acquisition Agreement defines “Smelter Business” as “the

business associated with Seller’s Columbia Falls, Montana aluminum smelter.

(Ex. 1 at Preamble.) It explains that the phrase “relating to the Smelter Business

is “intended to designate those ... liabilities that.. . are associated with the

conduct of the Smelter Business.”(Ex. 1 at § 1(a).)

      364. According to ARCO,that language prevents CFAC from recovering

any costs related to the Main Plant demolition; the Percolation Ponds; the Former

Drum Storage Area; the East, Industrial, and Sanitary Landfills; and the WSSP.

That argument fails.

      365. For the Main Plant Building, as discussed above, CFAC’s demolition

costs are not recoverable under CERCLA. As a result, there is no outstanding

indemnity related to these costs.

      366. For the remaining Site areas, ARCO attempts once again to read

 'relating to Smelter Business” as an assumption of environmental liability by

CFAC. While CFAC undeniably had certain obligations to close the facility

properly, the analysis above shows that that indemnity does not extend to pre

existing environmental contamination. The record shows that ARCO disposed of

hazardous waste water—such as pot soaking liquid—in the Percolation Ponds


                                          130
      Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 131 of 158



during its operation of the facility. (See Ex. 868 at 24-25.) Both entities also used

the Former Drum Storage Area,(see Ex. 209 at 63); the East, Industrial, and

Sanitary Landfills,(see Ex. 868 at 23); and the WSSP,(see Ex. 868 at 22). CFAC

is therefore not required under the terms of the Acquisition Agreement to

indemnify ARCO for the cost of cleaning up these Site areas as part of a broader

CERLCA cleanup of Site conditions, including those conditions that pre-dated

CFAC’s acquisition of the facility.

       367. The result would potentially be different, however, if ARCO had

shown that there was a Site area used solely by CFAC in its operation of the

facility. The cleanup of that area would then be solely attributable to CFAC’s

operation of the Site. To the contrary, however, ARCO has repeatedly argued that

the waste streams produced by the parties are not segregable.

       368. Ultimately, the parties’ agreements only bar recovery of costs related

to asbestos; the remaining Site costs are not subject to the indemnity terms.

VI.    EQUITABLE ALLOCATION

       369. In addition to allowing private parties to sue for cost recovery.

CERCLA also authorizes a responsible party who has incurred liability to bring an

action for contribution against any other potentially responsible party. See 42

U.S.C. § 9613(f)(1). “In resolving contribution claims, the court may allocate

response costs among liable parties using such equitable factors as the court



                                         131
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 132 of 158



determines are appropriate.” Id. “CERCLA does not limit the equitable factors a

court may consider.” AmeriPride Servs. Inc. v. Tex. E. Overseas Inc.^ 782 F.3d

474,480 (9th Cir. 2015). A court need not allocate response costs to a

 mathematical certainty,” but can “apply general principles of fairness and equity

and deciding whether to err on the side of over- or under-compensation.” Asarco

LLC V. Atl. Richfield Co., LLC,975 F.3d 859, 869 (9th Cir. 2020). Courts are not

required to allocate costs based on a pro-rata calculation. W. Props. Serv. Corp. v.

Shell Oil Co., 358 F.3d 678,690 (9th Cir. 2004)(“Section 113 is not a contribution

scheme in which each joint tortfeasor bears a pro rata share ofthe loss regardless

of its degree of fault.”), abrogated on other grounds by Kotrous v. Goss-Jewett Co.

ofN. Cal., 523 F.3d 924(9th Cir. 2008).

      370. While there are multiple lists of potential equitable allocation factors.

many courts start with a core set of non-exclusive considerations known as the

 Gore factors. See Boeing Co. v. Cascade Corp., 207 F.3d 1177, 1187(9th Cir.

2000); Asarco LLC,975 F.3d at 869. The Gore factors are:(a)the ability of the

parties to demonstrate that their contribution to a discharge, release or disposal of a

hazardous waste can be distinguished;(b)the amount of the hazardous waste

involved;(c) the degree of toxicity of the hazardous waste involved;(d)the degree

of involvement by the parties in the generation, transportation, treatment, storage,

or disposal of the hazardous waste;(e)the degree of care exercised by the parties


                                         132
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 133 of 158



with respect to the hazardous waste concerned, taking into account the

characteristics of such hazardous waste; and (f) the degree of cooperation by the

parties with the Federal, State or local officials to prevent any harm to the public

health or the environment. TDYHoldings, LLC v. United States, 885 F.3d 1142,

1146 n.l (9th Cir. 2018).

      371. Ultimately, the parties’ both propose an allocation that starts with the

Gore factors but emphasizes different considerations. CFAC’s proposed allocation

focuses primarily on aluminum production and waste volumes, with individual

allocations for different areas ofthe Site. ARCO proposes a site-wide allocation

that focuses on the parties’ understanding of their respective environmental

liabilities (i.e., the indemnification provision of the 1985 Acquisition Agreement)

and the economic benefits realized. Based on the proof presented at trial, a site¬

wide allocation based on considerations proposed by both parties is appropriate.

      A.     CFAC’s Proposed Allocation

      372. CFAC proposes the methodology of its expert David Batson, who has

developed a three-phased allocation. In the first two phases, Batson determines a

 baseline” allocation by looking at the first four Gore factors to identify the

creation of the risk and how it is managed. In the third phase. Baton considers

other equitable factors beyond the initial risk creation, which are typically

reflective ofthe last two Gore factors.



                                          133
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 134 of 158



      373. In developing a “baseline” under this model, Batson first determines

the actual quantity of waste that was deposited by each party onto discrete Site

areas. This is known as the “disposal risk contribution.” Given the available data,

this calculation is possible for four Site areas: the West Landfill, the WSSP,the

Center Landfill, and the East Landfill. For the rest of the Site, where contaminant

volume information is not available, Batson uses the parties’ respective aluminum

production as a proxy or surrogate for waste disposal, adjusted for years of

operation in each Site area.

      374. After establishing the disposal risk in a relative percentage, Batson

then considers the ongoing responsibility for the management ofthe Site and the

waste in what is known as “maintenance risk.” This part ofthe calculation

considers actions taken by the parties that either increase risk (e.g., failing to line

or cap landfills) or decrease risk (e.g., lining, capping, or excavating landfills).

      375. Finally, Batson turns to other equitable factors, such as the care

exercised by a party and its cooperation with cleanup authorities. These

considerations are written into the allocation as a positive or negative offset. Here,

Batson determined the parties were equal in the level of care exercised but

proposes an equitable adjustment in CFAC’s favor(5%)for its cooperation with

EPA throughout the Remedial Investigation/Feasibility Study process.




                                           134
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 135 of 158




       376. Using Batson’s model, CFAC’s proposed allocation assigns the

following percentage by Site area:

                                 IT<AL PROPOSED.ALLOC ATIONS


                                         .ARCO                        CTAC
                                   Baseline Equitable           Baseline Equitable
                                    Share    Adjiisr.             Share   Adjust.

    West Landfill                   95.9%- 2.5% = .9S.4%          4.1% - 2.5% =      1.6»o

    Wet Scrubber Sludge Pond       S9.7%- 2.5% = 92.2%           10.3% - 2.5% =      7.8«b

    Center Landfill                lOO.O^'o- 2.5% = 100.0%        O.O'^o - 2.5% =    0.0%

    East Landfill                  62.1%- 2.5% = 64.6H           il.9% - 2.5% = 35.4%

    Industrial Landfill            18.5% - 2.5% = 21.0%          81.5% - 2.5% = 79.0%

    Asbestos Landfills              26.4% - 2.5%= 28.9%          73.6% - 2.5% = ”1.1%

    Former Dnim Storage Area       31.4%- 2.5% = 33.9%           68.6'’b - 2.5% = 66.1%

    Soils N of Main Plant Bldg     52.9"b - 2.5%        55.4%    47.1% - 2.5% = 44.6%

    NW.21E Percolation Ponds        48.7% + 2.5%        51.2%    51.3% - 2.5% = 48.8%

    South Percolation Ponds        52.9%- 2.5% = 55.4%           47.1% - 2.5% = 44.6%

    Groundu-ater                   94.9%- 2.5% = 97.4®o           5.1% - 2.5% =      2.6%




(Ex. 812.) For Site-wide remedial costs, CFAC proposes a baseline equitable

allocation of 52.9 percent to ARCO and 47.1 percent to CFAC,which reflects the

parties’ aggregate aluminum production volumes.

       377. Ultimately, while the Court is persuaded that ARCO’s disposal of

SPL in the unlined West Landfill is a primary cause of groundwater contamination

on the Site—and thus a driver of remediation costs—considerations beyond the



                                                   135
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 136 of 158




parties’ waste disposal and production volumes favor a Site-wide allocation as

discussed below. Moreover, parts of Batson’s proposed methodology are

questionable, as is its application here; those concerns are outlined below.

      378. First, Batson’s allocation places the maximum cost burden on the

opposing party. As ARCO points out, Batson’s allocation was rejected by the

court in El Paso Natural Gas Company, LLC v. United States, 390 F. Supp. 3d

1025(D. Ariz. 2019), the single other case where Batson’s proposed methodology

was subjected to judicial review. In that case, Batson based his allocation

methodology on the volume of soil moved during each phase of a mining

operation, ultimately assigning 86.77% of the liability to the United States and

13.23% ofthe liability to his client, El Paso. Id. at 1049-50. Considering all the

facts surrounding the operation, that court rejected Batson’s opinion and found “El

Paso’s proposed allocation to be quite unreliable—contrived to assign maximum

responsibility to the United States.” Id. at 1052.

      379. Here, Batson was specifically asked whether he considered the cost of

remediation in proposing his allocation ratios. More specifically, ARCO pressed

him because his allocation gave the lion’s share ofthe responsibility to certain cost

driving site conditions, such as groundwater remediation, meaning ARCO would

end up carrying most of the cost. Batson denied that cost was a relevant

consideration, regardless of which party it favored. While Batson’s response


                                         136
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 137 of 158



appears genuine, it highlights a shortcoming of his methodology: equitable

allocation is about more than just the volume of waste produced. As discussed in

more detail below, allocation in this case requires consideration of numerous

qualitative factors, many not considered by Batson.

      380. Second, Batson’s groundwater allocation, arguably the most important

in the case, diverges somewhat from the evidence presented at trial. Batson’s

allocation percentages assigned to the groundwater at the Site are derivative of the

percentages assigned to the West Landfill (40%), WSSP(40%), and Center

Landfill(20%). But, as argued by ARCO,this oversimplifies the waste streams on

the Site. While the Remedial Investigation/Feasibility Study process identified the

West Landfill and WSSP as the “primary” contributors, it also identified the Center

Landfill and the Former Drum Storage Area as “secondary” contributors. {See Ex.

868 at 22.) Under Batson’s site allocations, ARCO has the much higher

percentage of responsibility for the West Landfill, the WSSP, and the Center

Landfill; it does not, however, for the Former Drum Storage Area. Yet the Former

Drum Storage Area is not considered in Batson’s groundwater baseline. While

Batson correctly pointed out during cross-examination that the Former Drum

Storage Area may only be superficially contributing to the groundwater

contamination, the appropriate way to address that contribution is by including a

percentage of the Former Drum Storage Area into the groundwater allocation,


                                        137
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 138 of 158



however minimal. It is not reasonable, however, to simply omit this contributing

feature. While the impact in this area may be minor, it raises the concern that other

waste streams may be oversimplified under Batson’s method.

      381. For example, Batson did not distinguish between toxicity of waste

streams by each party; rather, he assumed both parties’ disposals had the same

impact on the groundwater. For some Site areas—where the parties’ discharges

are not segregable—such an assumption is reasonable. The WSSP, however, is a

different story. See Gavora, Inc. v. City ofFairbanks, 2017 WL 3161626, at *8

(D. Alaska July 25, 2017)(concluding “degree oftoxicity” is “most relevant when

there are two types of discharges by two distinct actors, and one discharge is more

toxic than the other”). ARCO only ever put calcium fluoride sludge and

chemically treated leachate on the WSSP. This is important because, as

recognized by CFAC’s expert Baris, the sludge has a low solubility and is

essentially “inert. {See Ex. 61.) Thus, under Batson’s calculation, ARCO is held

responsible for 91 million gallons of an inert substance of low solubility.

Sampling also indicates that any cyanide disposed of by ARCO on the WSSP was

chemically treated, reducing it to below background levels. {See Ex. 89.) CFAC,

on the other hand, disposed of leachate with cyanide concentrations above

background levels, {see Ex. 56), and disposed of carbon cathode through pot

diggings. Instead ofincreasing CFAC’s responsibility for that illegal discharge


                                         138
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 139 of 158



(the carbon cathode), however, CFAC was given an offset under Batson’s equation

for eventually removing it.^ While the failure to distinguish between waste streams

for the remediation ofthe WSSP alone would potentially be reasonable, the same

rationale does not flow through to the groundwater. While ARCO may have

disposed of more volume of waste at the WSSP,the evidence does not show that

ARCO’s waste at that location was more responsible for the groundwater

contamination simply due to its volume.

      382. Finally, there are several things Batson’s allocation does not consider.

For example, he did not consider the language ofthe parties’ indemnity agreement

nor the fact that CFAC acquired the facility for $1 but could sell it for much more

(as discussed below). Additionally, while Batson’s allocation ratios are tied to 12

site features, those features are going to be remediated in specific groupings, or

Decision Units. Batson does not explain how disputes over which costs go to

which allocations under the Decision Unit system would be determined or

remedied. This disconnect makes the practical implementation of his cost ratios

difficult, if not impossible.

      383. While some of Batson’s proposed considerations are reasonable and

relevant, his ultimate recommendation of an area-by-area allocation is not.



^ Such credit was at least given in Batson’s original allocation; the trial testimony
is somewhat confusing as to whether this credit was included in his final
calculation.

                                         139
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 140 of 158



      B.     ARCO’s Proposed Allocation

      384. ARCO,on the other hand, did not proffer expert testimony on the

issue of allocation, but through its trial briefing proposes a site-wide allocation on

the ground that the parties’ Site operations are comparable, meaning the Court

should rely on other considerations to drive its allocation determination; such

considerations include (a)the terms ofthe parties’ contract and (b)the financial

benefits the parties gained from ownership and operation of the facility and will

gain from remediation of the Site.

      385. Batson disagrees that a site-wide allocation is appropriate, citing the

fact that while the production activity and waste streams were similar, the

individual actions of the parties’ regarding risk driving factors—such as volume of

waste disposed of—are known. According to Batson, a site-wide allocation would

ignore the facts on the ground. Batson conceded, however, that many sites have

been given site-wide allocations, even those with complex operational histories.

      C.     The Court’s Allocation

      386. Considering the evidence presented by the parties and the guidance

provided by the caselaw, a Site-wide allocation is appropriate here. Based on the

factors discussed below, that allocation is 65% CFAC and 35% ARCO.

             1. The Gore Factors

      387. As recognized by Batson and in other equitable allocation caselaw, it

is appropriate in this case to begin with the Gore factors.

                                         140
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 141 of 158




             I.    Site Operations and Contribution to Waste Streams

      388. The first four Gore factors address the amount and nature of the

hazardous waste disposed of by the parties.

      389. The historical record in this case is unique in that it includes extensive

documentation about the parties’ waste disposal practices, allowing for a fairly

accurate assessment of the parties’ respective contributions. That record also

contains information about the general volumes of waste, its relative toxicity, and

during which time periods disposal occurred. As argued by CFAC, ARCO’s

disposal of61,800 tons of SPL in the unlined West Landfill prior to 1980 stands

out as a primary contributor to Site contamination. That is especially so given the

fact that CFAC only ever disposed of SPL in the lined East Landfill and, starting in

1990, disposed of all SPL off-Site.

      390. Nevertheless, the high cost of remediation tied to Landfills DUl and

Groundwater DU is directly connected to the joint remediation of the West

Landfill and the WSSP. The most expensive remedial alternative for Landfills

DUl proposes the construction of a slurry wall that would encompass—either

partially or fully—both the West Landfill and the WSSP. Given the relatives sizes

of the two Site features, more than half ofthat would be attributable to the WSSP.

(Baris.) As discussed above, both parties disposed of hazardous waste on the

WSSP. Thus, while ARCO may be responsible for the lion’s share ofthe

                                        141
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 142 of 158



groundwater contamination, the remedial action addresses Site features used by

both parties. Thus, the high cost of remediating those areas cannot be attributed to

ARCO alone.

         391. Additionally, both parties engaged in daily operations resulting in

cyanide and fluoride byproducts. And CFAC is independently responsible for the

waste disposed of at the other on-Site landfills and Former Drum Storage Area.

         392. The proof at trial shows the parties operated the same facility for

similar amounts of time. They produced the same product, in similar quantities.

They produced the same waste streams and waste by-products. While the

Remedial Investigation/Feasibility Study process indicates that ARCO’s disposal

of SPL in the West Landfill is a primary driver of continued groundwater

contamination, the record shows that such contamination is also linked to the

WSSP and the Former Drum Storage Area, both sites used by CFAC.

         393. Accordingly, the first four Gore factors do not weigh in favor of either

party.

               II.   Degree ofCare

         394. Another equitable factor is the degree of care exercised by each party

with respect to the hazardous wastes at issue. While this is a relevant factor here,

the trial record shows this factor weighs only slightly in favor of allocating more

responsibility to CFAC.



                                           142
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 143 of 158



      395. As Williams testified, and Muno conceded, even though ARCO

placed SPL in an unlined landfill, ARCO operated the facility in accordance with

prevailing environmental practices. For example, SPL was not regulated as a

RCRA hazardous waste at any time during ARCO’s ownership and operation of

the Site. Moreover, a 1983 EPA report indicates that only 0.3% of active landfills

had liners and EPA surveys from 1975 to 1978 further indicated that 78% of

hazardous waste in the United States was disposed of in unlined landfills and only

2% in secure landfills. (Williams.) Accordingly, the practice ARCO used until

1980 was consistent with industry practice. (Williams.)

      396. ARCO also made environmental improvements at the Site that cut

emissions, reduced solid and liquid waste volumes, and increased environmental

monitoring. (Williams.)

      397. Likewise, CFAC’s operation ofthe facility generally conformed to

regulatory requirements and industry practice. For example, CFAC stopped using

unlined landfills and, beginning in 1990, took its SPL off-Site for disposal.

CFAC’s treatment of SPL therefore reflected the evolving rules and norms

regarding its disposal.

      398. Any shifting of liability based on the parties’ relative care would

therefore be tied to discrete, unpermitted releases that did not conform to

regulatory requirements or the prevailing practices. As shown at trial, both parties


                                         143
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 144 of 158



engaged in such releases, including leachate onto the WSSP(ARCO and CFAC),

pot diggings onto the WSSP(CFAC), and cyanide seep into the Flathead River

(CFAC). Even Batson recognizes, however, that these discrete instances of

noncompliance are not sufficient to offset either party’s allocation obligation.

       399. But ARCO argues that CFAC failed to exercise due care in two other

ways: failing to address threats to groundwater earlier and consciously avoiding

regulatory obligations.

      400. Regarding groundwater, Williams testified that cyanide concentration

from the West Landfill area was known to CFAC at the time it acquired the facility

in 1985 and that if CFAC had taken action to monitor and address that threat

sooner, the current contamination may not have been as bad. While the evidence

supports a finding that CFAC was aware of contamination issues at the time of

acquisition,{see Ex. 1085 at 44-47), the record also shows that CFAC did monitor

groundwater starting in the late 1980s and installed new wells to do so,(see Exs.

840, 841, 99, 61). CFAC also increased the frequency of groundwater sampling.

(Ex. 247.) That monitoring then in fact led to remedial action. Wells installed in

the 1990s downgradient from the West Landfill and WSSP indicated the presence

of a cyanide plume,(Ex. 84, 270), which led to the installation of additional wells.

(Ex. 268, 271), and ultimately, the installation of a synthetic cap on the West

Landfill in 1994,(Ex. 65).


                                         144
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 145 of 158



      401. ARCO’s regulatory argument presents a closer question. In

December 1989, CFAC retained the environmental consulting firm,

Kennedy/Jenks/Chilton, Inc., to perform an environmental site assessment to

 evaluate operations at the plant to identify potential environmental issues

associated with past and present chemical and waste management practices.” (Ex.

1214; Williams.) Based on the information provided in that report, CFAC

understood in 1989 that applying for a RCRA hazardous waste storage permit

 would give the regulatory agencies the opportunity for further scrutiny of the

facility” and could lead to public exposure and a review of all past and current

plant waste disposal practices by regulatory agencies. (Ex. 1214 at 5; Williams.)

CFAC did not apply for such a permit and the evidence suggests that CFAC

knowingly avoided regulatory requirements and regulatory scrutiny because the

alternative would have meant beginning site-wide environmental investigations

and implementing RCRA corrective action measures to remediate some or all the

environmental problems that the investigations identified. (Ex. 1214 at 21;

Williams.) And, if this had been done in the proper time frame, it likely would

have reduced both the scope and cost ofthe present CERCLA action. (Williams.)

This fact therefore weighs in favor of allocating more responsibility to CFAC.




                                        145
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 146 of 158



             III.   Cooperation

      402. Another equitable factor relevant here is the degree of past and

present cooperation by each party with the government to prevent harm to health

and the environment. Pinal Creek Grp. v. Newmont Mining Corp., 118 F.3d 1298,

1304(9th Cir. 1997), overruled on other grounds by Atl. Research Corp., 551 U.S.

at 138-39. CFAC emphasizes the parties’ cooperation with EPA related to the

present cleanup action. ARCO,on the other hand, insists that cooperation in this

context is not so temporally limited but can include a party’s conduct during the

operation of a facility.

      403. CFAC is credited for its decision to voluntarily enter an

Administrative Order on Consent with EPA and its consistent cooperation and

coordination with EPA throughout the remediation process. ARCO was invited to

participate in this process and, other than submitting comments to the draft

Feasibility Study that were rejected, chose not to.

      404. Despite ARCO’s attempt to broaden the temporal scope ofthis factor.

there is also very little evidence that ARCO went out of its way during its

operation to cooperate with authorities. To the contrary, ARCO implemented

certain environmentally friendly protections—such as its dry scrubber system

only after the facility emitted so much fluoride that it killed the surrounding

vegetation. (Williams;      Ex. 18 (chronology of facility upgrades).) Furthermore,



                                         146
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 147 of 158




while ARCO attempted to prove a history of cooperation with EPA at other

CERLCA sites in Montana, a devastating cross-examination showed that claim to

be untenable. (Johnson.) ARCO has fought tooth-and-nail to avoid paying the

$1,027,721,000 it has paid to cleanup former industrial sites in Montana.

      405. As a result, the sixth Gore factor weighs in favor of allocating more

responsibility to ARCO. See also Asarco LLC,975 F.3d at 871 (recognizing

 general equitable principle that the cooperating, settling party should receive the

benefit of the doubt”).

             IV.    Conclusion

      406. Assessed under the Gore factors alone, the parties’ relative

contributions to the Site warrant an equal assignment of liability. But there are

qualitative considerations related to this Site that require assessing additional

equitable factors that tip the scales in ARCO’s favor.

             2. Additional Equitable Considerations

      407. The additional factor of contractual indemnity and Site value and

economic benefit warrant assigning greater liability to CFAC. Because the

contractual indemnity issue is the most important factor in this case, such an

allocation is ultimately appropriate.

             I.     The Acquisition Agreement

      408. A contract between parties concerning environmental liability is a

recognized CERCLA equitable allocation factor. Cadillac Fairview/Cal, 299 F.3d

                                         147
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 148 of 158




at 1027-28; accordBeazer East, Inc. v. Mead Corp., 412 F.3d 429,447^9(3d Cir.

2005); Kerr-McGee Chem. Corp. v. Lefton Iron & Metal Co., 14 F.3d 321, 326

(7th Cir. 1994).

      409. The parties’ agreement on how they intended to allocate

environmental liability among themselves can be considered in CERCLA equitable

allocation even if their agreement does not shift the liability as a matter of contract

law. Cadillac Fairview/Cal, 299 F.3d at 1027-28 (concluding indemnity

agreement was dispositive CERCLA equitable allocation factor regardless of

whether “the contract would have embraced the damages” at issue); Beazer East,

412 F.3d at 447(“As a matter of equity ... the intent of the parties, which is

manifested by their actions and in the written agreement, can be taken into

account- ■no matter what our legal conclusion was . . . .”); Kerr-McGee Chem.

Corp., 14 F.3d at 326 (“Although contractual arrangements between parties are not

necessarily determinative of statutory liability, Lefton’s intent to indemnify Kerr-

McGee should be considered in the allocation of cleanup costs.”). Given the

history outlined above, the 1985 Agreement is an important consideration for

allocating responsibility in this case.

      410.   The parties’ Acquisition Agreement contains a provision prohibiting

CFAC from suing ARCO after August 31,1990 for matters “with respect to

ARCO’s time-limited indemnity of CFAC. The evidence shows that even though


                                          148
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 149 of 158



the language of the Agreement is not specific enough to waive CFAC’s statutory

rights, the parties understood these obligations to include environmental liabilities,

including the very environmental liabilities that are the subject of this case. Even

if not enforceable as a matter of contract law to bar CFAC’s claims, the parties’

intent, as reflected in the circumstances ofthe sale and their subsequent conduct,

was that ARCO would have no further liability to CFAC five years after the sale.

      411. Similarly, the Acquisition Agreement contains cross-indemnity

provisions. ARCO’s indemnity expired five years after the sale, on August 31,

1990, while CFAC’s indemnity obligation is perpetual. The parties intended their

indemnity obligations to encompass environmental liabilities, including the

environmental liabilities at issue here. Even ifthe indemnity provisions are not

enforceable as a matter of contract law to bar CFAC’s claims, the evidence shows

that the parties intended for CFAC alone to have an indemnification obligation to

ARCO after August 31, 1990. The parties’ intent behind their indemnity

obligations is significant for allocating responsibility here.

      412. Although not complete defenses as a matter of contract law, the

evidence also shows that the parties intended for CFAC to indemnify ARCO for

any costs or liabilities related to CFAC’s operation of the smelter. While not

enforced as a matter of contract law, the parties’ agreement on how to assign

liability for these costs is considered in the equitable allocation context.


                                          149
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 150 of 158



      413. Based on proof ofthe intent of the parties, it is appropriate to allocate

more responsibility to CFAC than ARCO. See Cadillac Fairview/CaL, 299 F.3d at

1027-28; Beazer East, 412 F.3d at 447.

             IL     Economic Benefit and Site Value

      414. An additional equitable factor relevant to allocation in this case is the

relative financial benefits received by the parties.

      415. There are two aspects to this analysis. The first aspect is the relative

benefits received by the parties from their ownership and operation of the facility.

See Lockheed Martin Corp. v. United States, 35 F. Supp. 3d 92, 132, 156-57

(D.D.C. 2014). The second aspect is whether a party will gain a financial benefit

from remediation of the site. W. Props. Serv. Corp., 358 F.3d at 691; Trinity

Indus., Inc. v. Greenlease Holding Co., 903 F.3d 333, 362(3d Cir. 2018)(“[T]he

increased value of a remediated site [is] an appropriate equitable factor to consider

when allocating cleanup costs.”).

      416. As to the first aspect, both parties profited greatly from their

ownership and operation ofthe Site. The parties present different calculations.

however, for what that their respective economic benefit was.

      417. ARCO presented testimony from an accounting and financial

consultant David Hall, who opined that ARCO expended $1.1 billion on the

facility and gained (revenue less production cost, including depreciation) $565



                                          150
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 151 of 158



million. CFAC,on the other hand, expended $95 million and gained $1,054

billion. Hall explained that ARCO made significant capital investments during its

operation of the facility that ultimately benefited CFAC. For example, after

constructing the facility at an initial cost of$65 million, ARCO added three

additional potlines which cost over $62 million. ARCO also financed over $75

million worth of environmental improvement projects, including installation of

Sumitomo technology and replacing the wet scrubbers with dry scrubbers. Hall

also credited ARCO $118 million as “undepreciated capital investment [property.

plant and equipment] acquired in 1985 transaction. (Ex. 1278 at 52; see also Ex.

34.) Based on these considerations, he concluded that ARCO received 35% ofthe

facility’s financial benefit while CFAC received 65%.

      418. In rebuttal, CFAC presented the expert testimony of Jeffrey Dunn.

Dunn is critical of Hall’s use of book value to assess the asset transfer in 1985.

According to Dunn, the market value of the asset is the more important metric, and

it is distinct from what someone paid for it. Dunn pointed out, for example, that

ARCO’s internal documents showed that it was going to lose money operating the

plant for the next few years and therefore needed to liquidate or sell to avoid those

losses. {See Exs. 112, 236.) And ARCO itself valued the facility at only $5

million at the time. (Ex. 112 at 5.) According to Dunn, CFAC was only able to

make a profit because it fundamentally changed the business model of the plant


                                         151
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 152 of 158



(going from owning the aluminum and selling it after processing to simply

processing aluminum for third party owners). Dunn therefore concluded that

CFAC did not receive any net financial benefit at the time ofthe acquisition.

      419. Given the business prospects for the facility at the time of sale and

ARCO’s own documentation about the necessity of liquidation, it is not

appropriate to apply a $118 million capital investment offset. Even ifthe property,

plant, and equipment was worth more than book value as argued by Hall,{see Ex.

34 at 13), the details surrounding the sale showed the facility lacked value as a

going concern. But even removing that from the calculation, the change to relative

percentage of net financial benefit is minor: 38% ARCO compared to 62% CFAC.

      420. But the parties disagree whether the Court should consider the $659

million CFAC made from the sale of electricity—not the production of

aluminum     ●in 2001/2002 as part of its economic benefit. Plant records confirm

that CFAC stopped virtually all aluminum production and waste generation during

this period. (Ex. 283 at 99, 105.) Ultimately, the $659 million is a benefit

divorced from the production of aluminum, which is the source of the cleanup

obligation. As a result, it is not appropriate to consider the profits from the sale of

electricity in assessing the economic benefit CFAC realized during its operation of

the Site. Removing the electricity sales from CFAC’s profit margin results in a

total profit of approximately $279 million, or a relative financial benefit of 33%.


                                          152
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 153 of 158



      421. As to the second aspect, the parties agree that the Site has no

commercial value in its current, un-remediated state. The parties also agree that.

once cleaned up, the Site is expected to have some commercial value. They

disagree, however, on that value. Each party offered appraisal testimony on the

present market value of the Site, assuming it is sold after the remediation is

complete.

      422. ARCO’s real estate expert Thomas Stevens opined that after

remediation is completed, the value of the entire property that CFAC purchased

from ARCO will be $15,500,000(a gross total value of$22 million but with a

single purchaser discount of approximately $7 million). Stevens valued the

industrial portion of the Site (approximately 807 acres and inclusive of the plant)

after remediation at $3,750,000. In rebuttal, CFAC’s real estate expert Kraig

Kosena appraised just the main plant site (approximately 1000 acres) for $1.3

million. Both experts agree, however, that it was difficult to find comparable sales.

      423. Based on the proof presented at trial, the Site area (the industrial

portion approximately 807 acres) is valued at $2.25 million. ARCO failed to

present any evidence that CFAC’s additional property was part of the original

acquisition sale or should be considered in this valuation. Nevertheless, Hall

persuasively testified that because CFAC purchased the property for $1,the return




                                         153
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 154 of 158



on investment based only on the value ofthe property is significant for CFAC

above and beyond any economic value realized by the operation of the Site.

      424. As a result, even with the diminished profit and a lower Site value

than that proposed by ARCO,CFAC realized sufficient economic benefit from the

Site so as to make this a neutral factor.

      D.     Conclusion

      425. Even though CFAC reaped a lower percentage of the economic

benefit from the Site than that argued by ARCO,the most important allocation

factor remains the parties’ 1985 Acquisition Agreement.

      426. Recognizing that mathematical precision is not realistic in the

CERCLA equitable allocation process, the proof presented at trial supports the

following fair and equitable allocation of recoverable CERCLA response costs for

the Site:

             CFAC: 65%

             ARCO: 35%.

This allocation applies to CFAC’s past costs that the Court has concluded are

necessary CERCLA response costs incurred consistently with the National

Contingency Plan, as well as to any future costs that CFAC establishes are

necessary CERCLA response costs incurred consistent with the National

Contingency Plan.



                                            154
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 155 of 158



      427. Further, as discussed above, the Court finds the Site value to be $2.25

million. ARCO shall therefore receive a credit for $787,500.00(35% of that sale

value)towards its outstanding CERCLA obligation. The parties shall confer to

determine how that credit shall be applied.

VII. CECRA

      428. On July 31, 2014, Jenny Chambers, then Remediation Division

administrator for the MDEQ,sent an email to CFAC,attaching a letter and draft

Administrative Order on Consent. (Agreed ^ 62; Doc. 91 ^ 53; See Ex. 1007.)

ARCO never received a notice from MDEQ. (Johnson.)

      429. CFAC was “[u]nable to agree on an Administrative Order on

Consent” with MDEQ and “[n]egotiations with [MDEQ]ended in December

2014.” (Agreed T163; Doc. 91 H 54; Doc. 1 at    66-67.)

      430. CFAC did not submit to MDEQ an application for the approval of a

voluntary cleanup plan for the Site referencing MCA §§ 75-10-730 through 75-10-

738. (Agreed ^ 64; Doc. 91 H 56; Ex. 1251.)

      431. No court has found CFAC liable under the CECRA. (Agreed ^ 65;

Doc. 91 atH 57; Ex. 1251.) CFAC has not initiated any voluntary cleanup at the

Site pursuant to the Montana Voluntary Cleanup and Redevelopment Act.

(Stroiazzo.) CFAC has not received a formal notice of CECRA potential liability

pursuant to Mont. Code Ann. § 75-10-711(3). (Stroiazzo.)



                                        155
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 156 of 158



      432. Because the investigation and cleanup of the Site are being overseen

by EPA pursuant to CERCLA,MDEQ has not undertaken remedial action at the

Site or issued any administrative orders to CFAC to investigate or perform

remedial action at the Site pursuant to CECRA. (Stroiazzo.) And, as conceded by

Stroiazzo, CFAC has not incurred any costs under CECRA at the Site.

      433. As a result, CFAC cannot maintain its claim under CECRA.

Accordingly, ARCO’s Rule 52 motion is GRANTED as to CFAC’s CECRA

claims.

VIII. CONCLUSION

      As repeatedly stated during trial, counsel’s professional conduct and

advocacy was greatly appreciated, especially given the complex nature ofthis case.

      Based on the analysis provided above,IT IS ORDERED that:

     (1)    ARCO’s oral Rule 52 motion is GRANTED. The Court finds in favor

of ARCO as to CFAC’s asbestos and CECRA claims.

     (2)    To the extent not addressed in (1), ARCO’s breach of contract

counterclaim fails as outlined above.

     (3)    The parties have each prevailed on portions of their CERCLA claims

as outlined above. Accordingly,

            (a)    ARCO shall reimburse 35% of CFAC’s past costs for the

      cleanup of the Site billed prior to March 31,2021 as calculated above.



                                        156
     Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 157 of 158



      Applying the parties’ relative percentage shares to the total of past costs to

      be allocated, $12,365,603.17, results in $8,037,642.06 as CFAC’s equitably

      allocated share and $4,327,961.11 as ARCO’s equitably allocated share.

            (b)       A declaratory judgment is entered in favor of CFAC and

      against ARCO with respect to the future costs for the cleanup of the Site,

      meaning costs incurred after March 31, 2021, and including construction and

      operations-and-maintenance costs pursuant to the final remedy adopted by

      EPA; these future costs are allocated among the parties as follows: 35%

      ARCO and 65% CFAC.

            (c)       ARCO is entitled to a credit against CFAC’s future costs

      amounting to 35% percent of the Site’s appraised post-remediation value of

      $2,250,000(or $787,500). {See Doc. 124 at 14-15.) ARCO is not entitled

      to any portion of the proceeds from any future sale by CFAC of real

      property.

      (4)       Each party shall bear their own fees and costs.

      (5)       The Court declines to retain jurisdiction over any disputes relating to

future costs.

      (6)       Prejudgment interest is awarded to CFAC at the rate set forth in 42

U.S.C. § 9607(a)(4). CFAC shall meet and confer with ARCO to establish the

appropriate calculation for prejudgment interest in this case. No later than thirty


                                            157
    Case 9:18-cv-00131-DWM Document 148 Filed 08/25/21 Page 158 of 158



days after entry of this Order, CFAC shall file its proposed interest calculation and

provide supporting documentation for a finding as to the date upon which such

interest should accrue. See AmeriPride Servs. Inc., 782 F.3d at 491. Any

objection to that calculation by ARCO shall be filed no later than seven (7)days

later. Judgment will be entered after prejudgment interest has been determined.

      DATED this ^5^ day of August, 2021.




                                       United States District Court




                                         158
